IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

INTEAM ASSOCIATES, LLC,               )
                                      )
            Plaintiff,                )
                                      )
      v.                              )    C.A. No. 11523-VCMR
                                      )
HEARTLAND PAYMENT SYSTEMS, )
INC., a Delaware corporation,         )
                                      )
            Defendant.                )
_______________________________       )
HEARTLAND PAYMENT SYSTEMS, )
INC.,                                 )
                                      )
            Counterclaim Plaintiff,   )
                                      )
      v.                              )
                                      )
LAWRENCE GOODMAN, III, and )
INTEAM ASSOCIATES, LLC,               )
                                      )
             Counterclaim Defendants. )

                       MEMORANDUM OPINION

                      Date Submitted: June 10, 2016
                     Date Decided: September 30, 2016


Thad J. Bracegirdle and Andrea S. Brooks, WILKS, LUKOFF &
BRACEGIRDLE, LLC, Wilmington, Delaware; Attorneys for Plaintiff and
Counterclaim Defendants.

Jeffrey L. Moyer, Travis S. Hunter, and Arun J. Mohan, RICHARDS LAYTON &
FINGER, P.A., Wilmington, Delaware; Attorneys for Defendant and Counterclaim
Plaintiff.

MONTGOMERY-REEVES, Vice Chancellor.
      In this action, two Delaware entities, inTEAM Associates, LLC

(―inTEAM‖) and Heartland Payment Systems, Inc. (―Heartland‖), that own K-12

school meal management software each assert breach of contract claims against the

other. inTEAM‘s predecessor, School Link Technologies, Inc. (―SL-Tech‖), and

Heartland entered into a transaction in which Heartland bought substantially all of

SL-Tech‘s assets. The transaction was detailed in three agreements that were

executed together and work in tandem. These agreements contain various non-

competition, non-solicitation, exclusivity, and cross-marketing and support

obligations.

       inTEAM alleges that Heartland breached its non-competition obligations as

well as its cross-marketing and support obligations.        Heartland claims that

inTEAM breached its reciprocal non-competition covenant, and inTEAM‘s chief

executive officer breached his non-solicitation and non-competition obligations.

      In this post-trial Memorandum Opinion, I hold that inTEAM did not breach

any of its contractual obligations.      Heartland, however, breached its non-

competition and exclusivity obligations, and inTEAM‘s chief executive officer

breached certain of his non-solicitation provisions. No affirmative defense excuses

any of the breaches. As a result, both inTEAM and Heartland are entitled to relief.




                                         1
I.    BACKGROUND
      These are my findings of fact based on the parties‘ stipulations, documentary

evidence, and testimony of eight witnesses during a four-day trial. I accord the

evidence the weight and credibility I find it deserves.1

      A.     Parties and Relevant Non-Parties
      inTEAM is a Delaware limited liability company with its principal place of

business in Santa Monica, California.2 inTEAM operates ―in the USDA-driven,

funded state and local school district child nutrition programs, primarily in K

through 12 schools,‖ offering ―consulting services, training services and

technology at both the state and school district level.‖3           Before the parties‘

execution of the Asset Purchase Agreement, dated September 12, 2011 (the ―Asset

Purchase Agreement‖), inTEAM was a division of SL-Tech.

      SL-Tech ―develop[ed], manufacture[d], [sold], service[d] and maintain[ed]

computer software and POS terminal hardware‖ that was ―designed to facilitate (i)



1
      Citations to testimony presented at trial are in the form ―Tr. # (X)‖ with ―X‖
      representing the surname of the speaker, if not clear from the text. After being
      identified initially, individuals are referenced herein by their surnames without
      regard to formal titles such as ―Dr.‖ No disrespect is intended. Exhibits are cited
      as ―JX #,‖ and facts drawn from the parties‘ Joint Pre-Trial Stipulation and Order
      are cited as ―PTO ¶ #.‖ Unless otherwise indicated, citations to the parties‘ briefs
      are to post-trial briefs.
2
      PTO ¶ III.A.1.
3
      Tr. 11-12 (Goodman).

                                           2
accounting and (ii) reporting of transactional data functions and management of

food service operations of K-12 schools (including point-of-sale operations, free

and reduced application processing, ordering and inventory, menu planning and

entry of meal and other payments by parents via the Internet or kiosk).‖4

      Chip Goodman is the Chief Executive Officer (the ―CEO‖) of inTEAM and,

prior to the parties‘ execution of the Asset Purchase Agreement, was the CEO and

―Major Shareholder‖ (as defined in the Asset Purchase Agreement) of SL-Tech.5

Janet Luc Griffin is the Director of Business Development at inTEAM and is the

contact person for state agency deals, provides consulting services for districts and

state agencies, and reviews software implementation.6 Lei Ditch is the Director of

Technology at High5LA, LLC, formerly Startech Global Corporation (―Startech‖),

who was hired by SL-Tech to help develop their software products.7

      Heartland is a Delaware corporation with its principal place of business in

Princeton, New Jersey.8 Heartland is a credit card payment processor for various




4
      PTO ¶ III.A.6 (citing JX 25 at 1).
5
      Id. ¶ III.A.3.
6
      Tr. 361-62 (Griffin).
7
      Tr. 481-84 (Ditch).
8
      PTO ¶ III.A.2.

                                           3
industries, including K-12 schools.9     Heartland also offers computer software

products designed to help customers manage school meal programs for the K-12

foodservice industry in the United States.10      These products perform menu

planning, create recipes, monitor inventory, process orders, analyze nutrients,

generate production records, and facilitate USDA compliance.11

      Michael Lawler currently serves as the President of the Strategic Markets

Group for Heartland and is responsible for the School Solutions division, among

others.12   Terry Roberts is the Senior Vice President of Heartland‘s School

Solutions division; he served as SL-Tech‘s Chief Operating Officer (―COO‖)

before its acquisition by Heartland.13 Tyson Prescott is the Director of Research

and Development for Heartland and was a software development manager at SL-

Tech before its acquisition by Heartland.14




9
      Tr. 611-12 (Lawler).
10
      Id.
11
      Id. at 618.
12
      Id. at 608-11.
13
      Tr. 982-83 (Roberts).
14
      Tr. 789-90 (Prescott).

                                         4
      B.     Facts
      The federal government provides funding to schools that participate in and

comply with certain meal nutrition programs for students.15 The United States

Department of Agriculture (the ―USDA‖) issues national regulations for these meal

nutrition programs, and state agencies monitor compliance with the regulations

through an administrative review process.16 As part of these programs, the federal

government subsidizes meals at various rates that are set each year.17

      Until 1977, the regulations focused on four menu ―components:‖ meat,

vegetables/fruits, grains, and milk.18 By the 1990s, the focus shifted to certain

nutrient targets, and the government introduced Nutrient Standard Menu Planning,

which required schools to keep track of extensive nutrition information for various

food offerings.19 This spurred the development of software programs to assist

schools in managing this information. The USDA approves software programs




15
      DOROTHY PANNELL-MARTIN & JULIE A. BOETTGER, SCHOOL FOOD & NUTRITION
      SERVICE MANAGEMENT FOR THE 21ST CENTURY 5 (6th ed. 2014).
16
      Id. at 6-8.
17
      Id. at 13 (showing base rates for SY2014 are $0.34 for paid lunch, $2.59 for a
      reduced-price lunch, and $2.99 for a free lunch).
18
      Id. at 77.
19
      Id.

                                         5
that perform the required ―nutrient analysis.‖20 This software, Nutrient Analysis

Software Approved for Nutrient Analysis Required in the School Meal Programs

(―Nutrient Analysis Software‖),21 analyzes calories, saturated fat, sodium, protein,

Vitamin A, total fat, dietary fiber, carbohydrates, water, and iron, among other

nutrients, either by utilizing manual data entry of all menu items or by retrieval of

nutrient data from an approved database.22

      In 2010, the federal government promulgated the Healthy, Hunger-Free Kids

Act of 2010 (the ―HHFKA‖).23         Later that year, the Institute of Medicine‘s

Committee on Nutritional Standards for National School Lunch and Breakfast

Programs, of which inTEAM consultant Mary Jo Tuckwell was a member, issued

new recommendations for changes to related USDA regulations (the ―IOM

Report‖).24 The IOM Report suggested an integration of the pre-1977 menu-

component model with the 1990s nutrient-focused model, which would emphasize



20
      JX 400.
21
      Id.
22
      Tr. 910 (Fox); JX 400.
23
      42 U.S.C. § 1751 et seq.; PANNELL-MARTIN & BOETTGER, supra note 15, at 78-
      80.
24
      INST. OF MED. OF THE NAT‘L ACADS. COMM. ON NUTRITION STANDARDS FOR
      NAT‘L SCH. LUNCH AND BREAKFAST PROGRAMS, SCHOOL MEALS: BUILDING
      BLOCKS      FOR     HEALTHY       CHILDREN        v,   194-95,   235     (2010),
      http://www.fns.usda.gov/sites/default/files/SchoolMealsIOM.pdf; JX 248, at 1.

                                          6
food-based menu planning and deemphasize nutrient analysis.25           The USDA

followed these recommendations and issued proposed rule changes on January 13,

2011 that stated, ―nutrient-based menus will be eliminated and only food-based

menu planning will be permitted . . . .‖26 The new regulations create five main

food groups (meat/high protein foods, whole grains, vegetables, fruit, and fat-

free/low-fat milk), which have specified subcategories and nutrient targets for

calories, saturated fat, trans fat, and sodium.27

      Under the HHFKA, the USDA also introduced performance-based funding

to foster compliance with the new meal standards.28 Currently, a school district

may receive an additional six cents per reimbursable meal if it complies with the

meal pattern requirements promulgated               under the HHFKA (―six cent




25
      INST. OF MED. OF THE NAT‘L ACADS. COMM. ON NUTRITION STANDARDS FOR
      NAT‘L SCH. LUNCH AND BREAKFAST PROGRAMS, supra note 24, at 194-95 (―[The]
      USDA could consider . . . approaches [that] would move away from the current
      emphasis on completing nutrient analysis and documenting compliance. The
      initial approach might address fewer elements at a time but occur on a more
      frequent basis. . . . Focusing on Meal Requirements rather than the Nutrient
      Targets in planning and assessing school meals fits with the goals of both CRE
      and SMI reviews.‖); JX 58, at 4-5; Tr. 58 (Goodman).
26
      Nutrition Standards in the National School Lunch and School Breakfast Programs,
      76 Fed. Reg. 2494, 2536 (proposed January 13, 2011).
27
      PANNELL-MARTIN & BOETTGER, supra note 15, at 78, 80-81.
28
      JX 321, at 12.

                                            7
certification‖).29 The governing state authority must make an initial certification

determination and, thereafter, monitor each school district‘s ongoing compliance

with meal pattern requirements through administrative reviews that occur every

three years.30

      In 2012, the USDA provided three options to school districts to submit

information to their state agencies for six cent certification. Option 1 involved

submitting menus, a USDA worksheet, and a nutrient analysis.31 This option

allowed school districts that already owned Nutrient Analysis Software for their

other needs to use it towards six cent certification as well. Option 2 allowed

districts to submit menus, the USDA worksheet, and a Simplified Nutrient

Assessment in lieu of nutrient analysis.32 The Simplified Nutrient Assessment only

analyzes calories, saturated fat, and sodium.33 It does not require the data entry of

all menu items or the use of a nutrient database.34 School districts using this option

could purchase another category of USDA-approved software, called Menu


29
      See PANNELL-MARTIN & BOETTGER, supra note 15, at 43; see also 42 U.S.C. §
      1753(b)(3)(C)(i) & (D).
30
      See JX 401, at 5.
31
      Id. at 10.
32
      Id. at 12.
33
      Id.
34
      Id.

                                          8
Planning Tools Approved for Certification for Six Cent Reimbursement (―Menu

Planning Tools‖),35 which performs the necessary functions under this option.

Under Option 3, the state agency would conduct an on-site review.36

               1.   The parties prior to the transaction
      Prior to the transaction, SL-Tech owned software and hardware to help K-12

schools monitor their food service operations‘ compliance with applicable

regulations.37 Three of these products are relevant in this dispute: WebSMARTT,

mylunchmoney.com (―MLM‖), and the Decision Support Toolkit (―DST‖).

WebSMARTT, a USDA-approved Nutrient Analysis Software, provided the end-

to-end functionality to allow schools to monitor children‘s nutrition in school

meals.38    WebSMARTT encompassed point of sale, free and reduced meal

eligibility tracking, menu planning, nutrient analysis, and production records

functionalities.39 MLM, a proprietary online payment-processing product, had

approximately 10,000 schools as users.40



35
      Tr. at 393-94 (Griffin); JX 400.
36
      Tr. at 393-94 (Griffin).
37
      PTO ¶ III.A.6 (citing JX 25, at 1); Tr. 20-22 (Goodman).
38
      Tr. 793-94 (Prescott).
39
      Id.
40
      JX 12.

                                           9
      In 2007, SL-Tech began building DST Phase 1 as a prototype, and in 2009,

SL-Tech engaged Startech to develop and write the functional design documents

for the full software product, DST Phase 2, which SL-Tech published on January

11, 2011 (the ―Functional Design Documents‖).41 In Phase 1, DST developed data

analytics of sales and meal count data.42 In Phase 2, DST would become cloud-

based software that would allow schools and districts to menu plan and project the

menus‘ effects on staffing, equipment, and other costs, and state administrators

would be able to view this data simultaneously.43

      SL-Tech also owned inTEAM, which was a ―15-year-old management

consulting company known historically for its hands-on workshops in financial

management for school nutrition programs.‖44 Additionally, inTEAM provided

―comprehensive assessments of school nutrition programs.‖45

      Heartland primarily acted as a credit card processor that provided terminals

and software to enable merchants to accept credit cards.46 In 2010, Heartland



41
      Tr. 487-90 (Ditch).
42
      Tr. 30 (Goodman).
43
      Id. at 33, 54.
44
      JX 58, at 4.
45
      Id.
46
      Tr. 611-12 (Lawler).

                                        10
began entering the K-12 school market because it ―saw an opportunity [to]

acquir[e] these companies that provided [] food management software.‖47 Owning

these products would allow Heartland to make money when the parents of students

used their credit cards to pay for their children‘s lunches.48 This strategy became

the Heartland School Solutions division.49

             2.        The transaction
      As part of their new School Solutions strategy, Heartland approached SL-

Tech about a potential acquisition.50       Goodman prepared an ―Outline of Key

Terms‖ in April 2011.51 Goodman proposed that Heartland pay $17 million at

closing (representing 60% of a ―low-end valuation‖ of SL-Tech) plus earn-out

payments (calculated as a percentage of a multiple of gross profit or EBITDA

realized by Heartland) on each of the first five anniversaries of closing to

compensate SL-Tech for the remaining 40% of the value of the company.52 In

addition, Goodman would become CEO of Heartland‘s School Solutions



47
      Id.
48
      Id. at 613.
49
      Id. at 612-13.
50
      Tr. 738 (Lawler); Tr. 60 (Goodman).
51
      Tr. 62 (Goodman).
52
      JX 9, at 3.

                                         11
business.53   Heartland, however, did not want inTEAM‘s consulting business,

including DST, which it felt was outside their strategy of ―acquiring companies

that provided the point-of-sale solutions to K through 12‖ schools.54

      Eventually, the two companies agreed that Heartland would purchase

substantially all of SL-Tech‘s assets, excluding the ―inTEAM Business,‖ among

others.55 Goodman would remain the owner and CEO of inTEAM as a separate

legal entity, and he would serve as a consultant to Heartland.56        The parties

effectuated the transaction through the execution of three agreements: the Asset

Purchase Agreement, the Co-Marketing Agreement, dated September 30, 2011 (the

―Co-Marketing Agreement‖), and the Consulting Agreement, dated September 30,

2011 (the ―Consulting Agreement‖). These agreements contain non-competition,

non-solicitation, exclusivity, and cross-marketing and support obligations that form

the basis of the alleged breaches here.

                       a.   The Asset Purchase Agreement
      On September 12, 2011, SL-Tech (the ―Seller‖), Heartland (the ―Buyer‖),

Goodman (the ―Major Shareholder‖), and other shareholders (the ―Seller


53
      Tr. 65-66 (Goodman).
54
      Tr. 614 (Lawler).
55
      JX 25 (―Asset Purchase Agreement‖) Exs. A-4, M.
56
      JX 13, at 3-5.

                                          12
Shareholders‖) executed the Asset Purchase Agreement.57            Under the Asset

Purchase Agreement, Heartland acquired WebSMARTT and MLM, among other

assets, for $17 million.58

                             i.   The non-competition provision
      The Asset Purchase Agreement‘s covenant not to compete states in relevant

part as follows:

             For a period of five (5) years from and after the Closing
             Date, neither Seller nor the Major Shareholder will
             engage directly or indirectly, on Seller‘s or the Major
             Shareholder‘s own behalf or as a Principal or
             Representative of any Person, in providing any
             Competitive Services or Products or any business that
             School-Link conducts as of the Closing Date in any of
             the Restricted Territory . . . .59
Thus, this non-competition provision prohibits SL-Tech and Goodman from

engaging, directly or indirectly, on their own behalf or on behalf of any Person, in

providing (1) any Competitive Services or Products, or (2) any business that

School-Link conducts in the United States as of September 30, 2011.

      The Asset Purchase Agreement defines ―Competitive Services or Products‖

and ―School-Link‖ as follows:


57
      Asset Purchase Agreement at 1. The deal closed on September 30, 2011. Id. at 4.
58
      PTO ¶ III.B.4-5.
59
      Asset Purchase Agreement § 5(n), Ex. A. (defining ―Restricted Territory‖ as the
      United States).

                                         13
               ―Competitive Services or Products‖ means a business
               that develops, manufactures, sells and services and
               maintains computer software and/or POS terminal
               hardware designed to facilitate (i) accounting and (ii)
               management and reporting of transactional data
               functions, of food service operations of K-12 schools
               (including point-of-sale operations, free and reduced
               application processing, ordering and inventory, and entry
               of meal and other payments by parents via the Internet or
               kiosk); provided, however, that for purposes of clarity,
               Competitive Services or Products shall not include the
               inTEAM Business as currently conducted.

               ....
               ―School-Link‖ means the entirety of Seller‘s business,
               including the business of Seller known as ―School-Link,‖
               but excluding the inTEAM Business.60
Hence, the Asset Purchase Agreement‘s non-competition provision excludes the

―inTEAM Business‖ from the scope of prohibited activity (the ―inTEAM Carve-

Out‖).

         The Asset Purchase Agreement defines ―inTEAM Business‖ as follows:

               ―inTEAM Business‖ means certain Excluded Assets
               consisting of Seller‘s consulting, e[L]earning and DST
               segments of the business known as ―inTEAM‖ and
               including those products and services described in
               Exhibit C to the Co-Marketing Agreement.61

Accordingly, the non-competition obligations of SL-Tech and Goodman under the

Asset Purchase Agreement are limited by and understood with reference to a

60
         Asset Purchase Agreement Ex. A-1, A-8.
61
         Asset Purchase Agreement Ex. A-4.

                                             14
carve-out defined therein and further described in Exhibit C of the Co-Marketing

Agreement.62

                           ii.       The non-solicitation provision
      The Asset Purchase Agreement also contains a non-solicitation provision

stating:

             For a period of five (5) years from and after the Closing
             Date, none of Seller or any Seller Shareholder will
             directly or indirectly, on Seller‘s or such Seller
             Shareholder‘s own behalf or as a Principal or
             Representative of any Person, solicit, divert, take away or
             attempt to solicit, divert or take away a Protected
             Customer or a Referral Source in any of the Restricted
             Territory for the purpose of providing Competitive
             Services or Products.63

      The Asset Purchase Agreement goes on further to define ―Protected

Customer‖ as follows:

             (a) any Person to whom Seller sold, licensed or leased its
             products or services at any time during the twelve (12)
             month period ending on the Closing Date and (b) any
             Person that at any time during the twelve (12) month
             period ending on the Closing Date, Seller (i) provided a
             written price quote to or (ii) discussed with in writing
             other material terms.64




62
      See infra Section I.B.2.b.i.
63
      Asset Purchase Agreement § 5(o).
64
      Id. Ex. A-7.

                                            15
Thus, neither SL-Tech nor any shareholder of SL-Tech may solicit any Protected

Customer or Referral Source in the United States in order to provide any

Competitive Product or Service on or before September 30, 2016.65

                       b.     The Co-Marketing Agreement
          The Co-Marketing Agreement grants both Heartland and SL-Tech the right

to market one another‘s products.66 inTEAM assumed and was assigned all of SL-

Tech‘s rights under the Co-Marketing Agreement through an Assignment and

Assumption Agreement, dated October 31, 2011.67

                              i.     The non-competition and exclusivity obligations
          Similar to the Asset Purchase Agreement, the Co-Marketing Agreement

provides that during the five years following closing, ―inTEAM shall not engage,

directly or indirectly, on its own behalf or as a principal or representative of any

person, in providing any services or products competitive with the HPS

Business.‖68 In the same provision, Heartland grants a reciprocal covenant, which

states,




65
          See supra Section II.B.1.a.i. for further definitions of Restricted Territory and
          Competitive Services and Products.
66
          JX 23 (―Co-Marketing Agreement‖) § 2.1.
67
          PTO ¶ III.C.15.
68
          Co-Marketing Agreement § 9.1.1(B).

                                             16
             [Heartland] shall not engage, directly or indirectly, on its
             own behalf or as a principal or representative of any
             person, in providing any services or products competitive
             with the inTEAM Business, and [Heartland] hereby
             grants to inTEAM the exclusive right and license under
             any intellectual property of [Heartland] (other than
             trademarks) to conduct the inTEAM Business.69

      The Co-Marketing Agreement further defines ―HPS Business‖ and

―inTEAM Business‖ as follows:

             ―HPS Business‖ means the development, manufacture, or
             sale of computer software and/or POS terminal hardware
             designed to facilitate (A) accounting and (B) reporting of
             transactional data functions and management of of [sic]
             food service operations of K-12 schools (including point-
             of-sale operations, free and reduced application
             processing, ordering and inventory, and entry of meal
             and other payments by parents via the Internet or kiosk).

             ....

             ―inTEAM Business‖ means certain Excluded Assets
             consisting of inTEAM‘s consulting, eLearning and DST
             segments of the business known as ―inTEAM‖ and
             including those products and services described in
             Exhibit A and those inTEAM products and services
             described in Exhibit C and Exhibit D.70

Thus, like the Asset Purchase Agreement, the Co-Marketing Agreement defines

the inTEAM Business by reference to, among other things, products and services




69
      Id. § 9.1.1.
70
      Id. § 1.1.2.

                                         17
described in Exhibit C, which the parties attached to the Co-Marketing

Agreement.71

      Exhibit C states in its entirety:

                             Functional Specifications

             Functional specifications for DST Phase 1 and add-ons
             and DST Phase 2 (future release); including unique state
             value added functionality (attached)

             Student Rewards functional specifications (attached)

             Off Campus        Merchants       functional   specifications
             (attached)72
Attached to the Co-Marketing Agreement, and incorporated by reference, are the

functional specifications for DST Phase 1 and Phase 2 in the form of the

Functional Design Documents.73

     The two DST Phase 2 Functional Design Documents discussed at trial were

―Milestone A – Menu Item‖74 and ―Milestone B – Menu Planning.‖75 These

Functional Design Documents explain how DST utilizes core menu planning


71
     Id. Ex. C.
72
     Id.
73
     See, e.g., JX 3 (DST Phase 2 Functional Design, Milestone A – Menu Item, dated
     January 10, 2011); JX 4 (DST Phase 2 Functional Design, Milestone B – Menu
     Planning, dated January 11, 2011); JX 326.
74
     JX 3.
75
     JX 4.

                                          18
concepts, such as ―menu items,‖ ―menu categories,‖ ―menu templates,‖ and ―menu

cycles.‖76   Each represents a building block that a school district or state

administrator would use to create and plan a menu.77 Menu items (servings of a

specific food) are grouped into menu categories (such as fruits, etc.) and combined

to form menu templates (an arrangement of items comprising a single meal). 78 A

menu cycle then aggregates menu templates for each day over a specific period of

time (week, month, etc.).79 Further, the Functional Design Documents show DST

Phase 2 anticipates allowing the user to create, edit, copy, and save in each phase

of menu planning.80

                            ii.    The termination provision
      The Co-Marketing Agreement also contains a termination provision.

Section 4.2.2 of the Co-Marketing Agreement states:



76
      Tr. 501-03 (Ditch); JX 3, at 7; JX 4, at 6.
77
      Tr. 501-02 (Ditch).
78
      Id.
79
      Id. at 502-03.
80
      Id. at 509-36; JX 3, at 8-12 (edit, save, and delete menu category, including create
      and input description), 20-25 (copy menu items), 29-30 (input and edit portion size
      and service unit for menu items); JX 4, at 19-22 (create new menu template), 23-
      27 (copy existing menu template), 29-35 (create, copy, and edit menu items to
      populate menu template), 36-39 (create new menu cycle and input menu cycle
      data), 40-41 (copy existing menu cycle), 47-48, 52-54 (drag and drop menu
      templates into menu cycles).

                                            19
            In the event that a Provider does not meet a Renewal
            Threshold applicable to a Product of the Recipient, the
            Recipient may terminate this Agreement with respect to
            the provision of such Product upon thirty (30) days‘ prior
            written notice to the Provider, provided that the Recipient
            must provide notice of termination within sixty (60) days
            after the applicable anniversary of the Effective Date. In
            the event of a termination of a product . . . (A) the
            corresponding obligations set forth in Section 2 and
            Section 3 shall cease to apply and (B) if the termination
            is a termination by HPS of Student Rewards or Off-
            Campus Merchants, the obligations set forth in Section
            9.1, including, without limitation, the exclusivity and
            non-competition obligations therein, shall cease to apply
            with respect to Student Rewards or Off-Campus
            Merchants, as applicable.81
In other words, if for instance, inTEAM does not meet its Renewal Thresholds,

which are sales targets, for a certain Heartland product, Heartland can terminate

the Co-Marketing Agreement with respect to that product with thirty days‘ written

notice.82 Upon termination, the obligations in Sections 2 and 3 no longer apply.

                         iii.   The cross-marketing and support obligations
      Section 2 of the Co-Marketing Agreement creates several cross-marketing

and support obligations. The relevant portion of Section 2.4 provides:

            As part of HPS Services, during the Term, HPS shall
            prominently display the Licensed Content provided by
            inTEAM on the MLM website and shall work in good
            faith with inTEAM to determine the commercial viability


81
      Co-Marketing Agreement § 4.2.2.
82
      Id.

                                        20
             of incorporating such Licensed Content into other K-12
             payment center websites (with functionality similar to
             MLM) of HPS that are developed by such parties during
             the Term.83

―Licensed Content‖ is defined as ―website content, promotional materials or

campaign-related communications . . . includ[ing] only content developed or

created by or for a Party that such Party delivers to the other Party and specifically

designates in writing as Licensed Content.‖84 Thus, Heartland agrees to display

inTEAM‘s Licensed Content on its MLM website, and Heartland also agrees to

perhaps incorporate the content into other K-12 payment center websites.85

      Section 2.5.2 incorporates by reference Section 4.2.2, the termination

provision, and states:

             HPS shall provide inTEAM the customer lists and
             reseller lists pertaining solely to MLM and the
             Developed Websites (including updates to such lists that
             are made during the Term) of HPS and HPS Affiliates for
             the purposes of marketing and selling Student Rewards
             and Off-Campus Merchants to such customers and
             resellers.86




83
      Id. § 2.4.
84
      Id. § 5.2.1.
85
      Id. §§ 2.4, 5.2.1.
86
      Id. § 2.5.2.

                                         21
Under this provision, Heartland is obligated to provide inTEAM with lists of

parents and schools from MLM and any other Heartland K-12 payment center

websites with functionality similar to MLM in order to allow inTEAM to market

Student Rewards and Off-Campus Merchants.87

      The parties also agreed to provisions governing the support of technology.

The relevant language from Section 2.6 states:

             To the extent that performance or receipt of Services
             hereunder requires a Party to have access to the other
             Party‘s intranet or other computer software, networks,
             hardware, technology or computer-based resources
             (―Required Technology‖), such other Party shall provide
             (or cause to be provided) limited access to such Required
             Technology . . . In no event shall a Party be obligated to
             provide such access beyond the limited access necessary
             to permit the other Party to perform or receive the
             Services as required under this Agreement.88

―Services‖ are defined as ―inTEAM Services‖ and ―[Heartland] Services.‖

inTEAM Services are ―subject to Section 4.2.2,‖ and give inTEAM Parties ―the

right to market, advertise, and promote sales of the HPS Products.‖89 Heartland

Services are ―subject to Section 4.2.2‖ and give Heartland Parties ―the right to




87
      Id. §§ 2.4, 2.5 (incorporating the definition of Developed Websites from Section
      2.4.).
88
      Id. § 2.6.
89
      Id. § 2.1.

                                         22
market, advertise, and promote sales and licenses of the inTEAM Products.‖90 In

other words, each party must allow the other party the minimum access to

whatever necessary technology is required for them to perform their marketing and

sales obligations under the agreement, but no more.         These obligations are

expressly subject to the termination provision.

      Section 2.8 adds: ―[p]arties shall use commercially reasonable best efforts to

develop and maintain all applicable Products, related websites and related

technology assets and ensure that the Products and related websites and technology

assets are all integrated and interfaced . . . such that the products may be cross-

promoted.‖91

                   c.     The Consulting Agreement
      Under the Consulting Agreement, Goodman is to act as a ―strategic advisor‖

to Heartland and as a ―liaison with key industry stakeholders advancing

Heartland‘s objectives.‖92 In return, Goodman is to receive a monthly salary of

$16,666.67.93




90
      Id. § 2.1.
91
      Id. § 2.8.
92
      JX 22 (―Consulting Agreement‖) ¶ 1.
93
      Id. ¶ 3.

                                         23
                            i.    The non-competition provision
           The relevant non-competition language binds Goodman (―Consultant‖)

     as follows:

               During the Term of this Agreement and for two (2) years
               thereafter, the Consultant shall not directly or indirectly,
               on behalf of himself or on behalf of any other person,
               firm or business entity: (i) become an owner of any
               outstanding capital stock, or a member or partner, of any
               company, partnership, or entity that engages in,
               Competitive Business within the Restricted Territory; or
               (ii) perform or provide any services, whether as an
               employee, owner, consultant or otherwise, to, for or on
               behalf of any company, partnership, or entity that
               engages in Competitive Business within the Restricted
               Territory, if such services are the same or similar in
               character to the services performed or provided by the
               Consultant to Heartland pursuant to this Agreement. . . .
               For purposes of this Agreement, ―Competitive Business‖
               shall be defined as follows: developing, manufacturing,
               selling, servicing or maintaining computer software
               and/or POS terminal hardware designed to facilitate (i)
               accounting or (ii) management and reporting of
               transactional data functions of food service operations of
               K-12 schools (including point-of-sale operations, free
               and reduced application processing, ordering and
               inventory, entry of meal or other payments by parents via
               the Internet or kiosk); provided, however, for purposes of
               clarity, Competitive Business shall not include the
               inTEAM Business (as defined in the Asset Purchase
               Agreement) as conducted as of the effective date of the
               Asset Purchase Agreement. For purposes of this Section
               11, ―Restricted Territory‖ shall be defined as the entire
               United States of America.94


94
        Id. ¶ 11(a).

                                           24
In other words, for five years95 after the agreement‘s Effective Date on September

30, 2011, Goodman cannot directly or indirectly become an owner of any entity

that does Competitive Business with Heartland, or perform or provide any services

to an entity that engages in Competitive Business, in the entire United States of

America.    ―Competitive Business‖ essentially refers to the same definition as

―Competitive Services or Products‖ under the Asset Purchase Agreement, and it

specifically carves out the inTEAM Business.96 If Goodman provides services to a

Competitive Business, he will only be in breach if such services are similar to

those he is providing to Heartland.

                            ii.    The non-solicitation provision
      The Consulting Agreement contains a non-solicitation provision that also

binds Goodman. It states:

             During the Term of this Agreement and for two (2) years
             thereafter, the Consultant shall not directly or indirectly,
             on behalf of himself or on behalf of any other person,
             firm or business entity: (i) contact, solicit or do business
             with, or attempt to contact, solicit, or do business with,
             any Customer of Heartland for purposes of conducting
             any Competitive Business; or (ii) encourage or attempt to
             encourage any Customer of Heartland to terminate, or


95
      The agreement‘s ―Term‖ is three years following the effective date, Consulting
      Agreement ¶ 5, and the provision at issue adds ―two (2) years thereafter,‖ totaling
      five years. Consulting Agreement ¶ 11(b).
96
      See supra Sections I.B.2.b.i, I.B.2.a.i.

                                             25
            materially and adversely modify, its relationship with
            Heartland or to cease or refrain from doing business with
            Heartland. ―Customers‖ means all customers, clients,
            vendors, and suppliers, as well as any prospective
            customers, clients, vendors, and suppliers, of Heartland
            (or any of its subsidiaries or affiliated entities), and all
            customers, clients, vendors, and suppliers, as well as any
            prospective customers, clients, vendors, and suppliers, of
            Seller prior to the Effective Date. The non-solicitation
            provision in this Section 11 shall only apply to those
            Customers with whom the Consultant worked, or about
            whose business or needs the Consultant gained
            information, either in his capacity as an officer with
            Seller, or in his capacity as Consultant under this
            agreement.97

Goodman essentially cannot contact or attempt to contact any customer or

prospective customer of Heartland for purposes of conducting Competitive

Business, as defined in the corresponding non-competition provision, or encourage

any customer of Heartland to terminate or modify its relationship with Heartland.

The customer must be someone with whom Goodman worked or on whose

business he gained information through his capacity at SL-Tech or his capacity as

consultant for Heartland.

            3.     Post-transaction occurrences
      After the closing of the transaction, the parties began working together under

the new arrangement. But this co-existence was short lived and unsuccessful.




97
      Consulting Agreement ¶ 11(b).

                                        26
                      a.      The parties execute memoranda of understanding and
                              launch KidsChoose
      Shortly after executing the Asset Purchase Agreement and Co-Marketing

Agreement, Heartland and inTEAM executed a Memorandum of Understanding

dated November 29, 2011 (the ―2011 MOU‖) and a supplemental Memorandum of

Understanding dated February 10, 2012 (the ―2012 MOU‖).98 The 2011 MOU

clarified inTEAM‘s ability to develop a state-level Meal Benefits Management

System within DST to fulfill pre-existing contracts with customers without

becoming competitive with Heartland.99

      The 2012 MOU memorialized the agreement between Heartland and

inTEAM regarding the new program KidsChoose, but it did not alter the Co-

Marketing Agreement.100           Under the 2012 MOU, inTEAM would develop

KidsChoose to allow parents to set up spending accounts for students to buy third-

party products, and inTEAM would have exclusive marketing rights.101 Heartland

would share student payment information, allow promotion by a ―banner ad‖ in

Heartland‘s existing MLM program, provide the payment processing functionality




98
      JX 29; JX 44.
99
      JX 29, at 1; JX 34, at 1.
100
      JX 44, at 1.
101
      JX 42; JX 44, at 2-3.

                                          27
for the KidsChoose website, and, in return, retain a portion of the revenue.102 Over

the course of the next year, Roberts and Goodman had multiple discussions

regarding the pilot launch of KidsChoose.103 Heartland selected the KidsChoose

pilot schools in January 2014 and sent out the initial marketing e-mail campaign in

March 2014.104

      The KidsChoose launch failed to meet expectations.105                   Thereafter,

Heartland decided not to devote additional resources to KidsChoose.106 In August

2014, Heartland and inTEAM agreed that inTEAM would develop a version of

KidsChoose that was independent of any Heartland product.107 Heartland agreed

to promote KidsChoose every six months through e-mails to parents in twenty

MLM districts and to provide meal history for students who used KidsChoose.108




102
      JX 44, at 2-3.
103
      JX 105; JX 112; JX 131; JX 142; JX 143.
104
      Tr. 1117-18 (Roberts).
105
      JX 212 (stating that the first marketing campaign did not yield a single sign up for
      KidsChoose).
106
      Tr. 1129-30 (Roberts).
107
      JX 240.
108
      Id.

                                           28
As compensation, Heartland would receive two percent of revenue from

KidsChoose transactions.109

                    b.     The USDA approves DST as a Menu Planning Tool
      After the HHFKA‘s new regulations were finalized in 2012,110 inTEAM

incorporated the Simplified Nutrient Assessment components into the existing

DST functions and created the ―Menu Compliance Tool+‖ module, which became

the first USDA-approved Menu Planning Tool for six cent certification.111

inTEAM also added administrative review software to its arsenal in 2014.112

inTEAM‘s Menu Compliance Tool+ currently is not approved as Nutrient Analysis

Software.113

                    c.     Heartland partially terminates the Co-Marketing
                           Agreement
      In November of 2013, Heartland notified inTEAM that it was terminating

the Co-Marketing Agreement as to WebSMARTT, State Compliance Software,

MLM, Student Rewards, and Off-Campus Merchants because inTEAM had not




109
      Id.
110
      See supra Section II.B.
111
      Tr. 387 (Griffin); Tr. 542 (Ditch).
112
      Tr. 142 (Goodman).
113
      JX 359; JX 360.

                                            29
met sales targets for those products.114 Michael Lawler sent an e-mail to Chip

Goodman stating as follows:

            The purpose of this letter is to inform    that you [sic]
            pursuant to the inTEAM/Heartland            Co-Marketing
            Agreement, we would like to terminate to   [sic] the CMA
            in relation to the following products       and services
            identified in Exhibit B:

          WebSMARTT

          State Compliance Software

          MLM

          Student Rewards

          Off Campus Merchants
            Pursuant to section 4.2.2 of the CMA, the sales
            thresholds for these products were not met as of the 2-
            year anniversary of the CMA‘s effective date.115

      Goodman accepted this termination, but clarified that the MOU was still in

place regarding KidsChoose and DST by stating as follows:

            [W]e accept [Heartland]‘s notice to terminate Exhibit B
            of the CMA. That said, let‘s clarify a couple of points in
            areas where we have made very substantial investments:
            As you and I discussed at our meeting last week, the
            February 10, 2012 MOU (including the exclusivity rights
            described in the MOU) continues to govern our
            relationship    with     respect      to     Off-Campus
            Merchants/KidsChoose,      and      DST      Phase      II


114
      JX 184; Co-Marketing Agreement § 4.2.2.
115
      JX 184.

                                       30
             notwithstanding the termination of Exhibit B of the
             CMA.116

                   d.     inTEAM employees e-mail potential customers
      On July 24, 2014, Goodman sent an e-mail to Geri Hughes, an employee of

inTEAM, with the subject line, ―St Paul Window of Opportunity.‖117 Goodman

writes in the e-mail ―Did Mary Jo recap the opportunity to you?‖ to which Hughes

replies, ―Yes. I will discuss with you when we meet this afternoon. As you know,

Jean‘s replacement (Jim) as [sic] not been as interested in help and this is her new

approach.‖118 Below Hughes‘ reply is the tagline: ―Note to Jim Hemmen regarding

our menu planning tool/production record alternative to WebSMARTT.‖119

      On December 15, 2014, Tuckwell e-mailed Jean Ronnei, the COO for St.

Paul Public Schools, stating:

             Based on interactions I had with Jim at ANC in July I
             believe the department was still struggling with
             automating production records. In August there was
             discussion of me providing a demo to key central office
             staff of the inTEAM menu planning and production
             record modules as an alternative to the WebSMARTT
             system. That offer remains open if your team is
             interested . . . whether you stay with WebSMARTT or


116
      JX 187.
117
      JX 234.
118
      Id.
119
      Id.

                                        31
              are interested in an alternative, I would urge the team to
              prioritize this activity to achieve financial success.120

Tuckwell then forwarded this e-mail to Hughes, who sent it to Goodman and

Michael Sawicky, a senior software engineer at inTEAM, saying that the inTEAM

employees had ―confirmed that Jim is leaving St Paul and he has been stopping our

efforts so that is good. . . . I give MJ full credit for continuing to nurture this key

relationship with Jean and for continuing to push for them to use our tools.‖121

                      e.   Heartland collaborates with Colyar on a joint
                           proposal and inTEAM submits a competing proposal
      On May 12, 2015, the Texas Department of Agriculture issued a

―REQUEST FOR OFFERS TO PROVIDE Menu Analysis & Planning System

(MAPS) Software Solutions‖ (the ―Texas Request‖).122             On May 27, 2015,

inTEAM contacted Heartland regarding a potential joint proposal to the Texas

Request.123 Heartland declined.124

      On June 19, 2015, Heartland, teamed with Colyar Technology Solutions,

Inc. (―Colyar‖), an inTEAM competitor since 2014, and submitted a bid to provide



120
      JX 248.
121
      Id.
122
      PTO ¶ III.F.31.
123
      JX 261, at 2.
124
      Id. at 1.

                                          32
a MAPS solution.125 Colyar‘s software assists state agencies in performing audits

and administrative reviews for USDA compliance.126 Texas did not select the

Heartland/Colyar joint proposal.127 After losing the bid, Heartland promised to

―ramp up efforts with Colyar[]‖ to bid in other states.128

      After the Heartland rejection, inTEAM submitted its competing bid to the

Texas Request.129 In its proposal, inTEAM represents that its new software, will

have the capability to meet all of the requirements of the Texas Request, including

point-of-sale, nutrient analysis, and menu planning.130 inTEAM‘s proposal also

was not selected by Texas.131 On July 20, 2015, inTEAM notified Heartland of its

wrongful competition and breach of the Co-Marketing Agreement.132




125
      PTO ¶ III.F.32-34; Tr. 142 (Goodman).
126
      Tr. 141-42 (Goodman); Tr. 1161, 1165 (Roberts).
127
      PTO ¶ III.F.32-34; Tr. 1166 (Roberts).
128
      JX 295.
129
      PTO ¶ III.F.32.
130
      JX 275; Tr. 472-79 (Griffin).
131
      PTO ¶ III.F.32-34.
132
      JX 433.

                                          33
                      f.   inTEAM launches CN Central
      In July 2015, inTEAM presented its ―Big Reveal‖ of the new, rebranded

successor to DST, CN Central, to the public.133 CN Central combined all of

inTEAM‘s modules, including the Menu Compliance Tool+, under one system.134

This brought together the ability to analyze certain nutrients, menu plan, menu

search, menu share, generate production records, and assist administrative

reviews.135

                      g.   An inTEAM employee gathers information regarding
                           point of sale software
      On March 22, 2016, inTEAM Senior Consultant Kim Coleman e-mailed

Lisa Sims at the Kentucky School District stating:

              We are looking at adding a POS feature to our inTEAM
              software package to go with the Menu Planning,
              Production Records, Pre-cost, etc. My boss has asked me
              to reach out to several KY schools and see if I could get a
              copy of your current POS maintenance invoice for
              competitive research purposes. I was told that this
              should be public record and could help us offer the best
              deal possible in moving forward with this decision.136




133
      JX 265; Tr. 29 (Goodman).
134
      Tr. 283-84 (Goodman); Tr. 445, 448-51 (Griffin).
135
      Id.
136
      JX 418, at 2.

                                          34
      C.    Parties’ Contentions
      inTEAM alleges that Heartland has materially breached the non-

competition, exclusivity rights, and cross marketing and support provisions of the

Co-Marketing Agreement.         Specifically, inTEAM avers that Heartland‘s

partnership with Colyar breached the first two provisions, and its repeated failure

to support inTEAM in various capacities or to display inTEAM‘s content breached

the final provision. inTEAM seeks damages, costs and attorney‘s fees, specific

performance requiring Heartland to provide certain customer and reseller lists, and

injunctive relief preventing Heartland from continuing to compete with inTEAM.

      Heartland denies any breach and argues that the inTEAM Business as

defined at the execution of the Co-Marketing Agreement controls, which at that

time did not contain anything competitive with Colyar. Furthermore, Heartland

contends that it did not actually provide any service to Colyar, and inTEAM

provided no evidence of Heartland‘s breach of cross-marketing or support

obligations. Heartland also asserts the defenses of laches, prior material breach,

unclean hands, and prior termination.

      Against inTEAM, Heartland alleges breach of the Co-Marketing

Agreement‘s non-competition provision because inTEAM developed a product,

CN Central, which is competitive with WebSMARTT.               Heartland requests




                                        35
injunctive relief enforcing the Co-Marketing Agreement, as well as costs and

attorney‘s fees.

      Against Goodman, Heartland asserts breach of both the non-competition and

non-solicitation provisions under both the Asset Purchase Agreement and the

Consulting Agreement. Heartland alleges Goodman violated his non-solicitation

obligations by serving as majority owner and CEO of a company that has

developed a product that competes with WebSMARTT. Heartland further claims

that Goodman breached his non-solicitation obligations through his involvement

with inTEAM employees‘ efforts to solicit business from St. Paul Public Schools.

Heartland seeks injunctive relief preventing Goodman from engaging in any

further competitive activities or further participation at inTEAM, and preventing

inTEAM from using any of the knowledge or services provided by Goodman.

Heartland also seeks disgorgement by Goodman of any profits realized from his

competitive activities.

      inTEAM and Goodman contend that they are not in breach of the non-

competition provisions because the three agreements create the inTEAM Carve-

Out, which includes the business currently run by inTEAM. Goodman argues he is

not in breach of his non-solicitation obligations under the Asset Purchase

Agreement or the Consulting Agreement because there is no evidence that he made

any type of contact in violation of either agreement. Goodman contends he also is

                                       36
not in breach of the non-solicitation provision under the Asset Purchase Agreement

because he is not a Seller Shareholder as defined under that agreement. inTEAM

and Goodman also assert the defenses of laches, acquiescence, waiver/estoppel,

unclean hands, prior material breach, failure to mitigate damages, and ask for

reduction/set off of damages against inTEAM‘s own damages.

II.    ANALYSIS
       ―Plaintiffs, as well as Counterclaim-Plaintiffs, have the burden of proving

each element, including damages, of each of their causes of action against each

Defendant or Counterclaim-Defendant, as the case may be, by a preponderance of

the evidence.‖137 Proof by a preponderance of the evidence means proof that

something is more likely than not.138 ―By implication, the preponderance of the

evidence standard also means that if the evidence is in equipoise, Plaintiffs

lose.‖139   Thus, to prevail on their respective breach of contract claims, both

inTEAM as plaintiff and Heartland as counterclaim plaintiff must prove by a

preponderance of the evidence (1) the existence of a contract, (2) the breach of an




137
       Revolution Retail Sys., LLC v. Sentinel Techs., Inc., 2015 WL 6611601, at *9 (Del.
       Ch. Oct. 30, 2015).
138
       Agilent Techs., Inc. v. Kirkland, 2010 WL 610725, at *13 (Del. Ch. Feb. 18,
       2010).
139
       Revolution Retail, 2015 WL 6611601, at *9; 2009 Caiola Family Tr. v. PWA,
       LLC, 2015 WL 6007596, at *12 (Del. Ch. Oct. 14, 2015).
                                           37
obligation imposed by that contract, and (3) damages suffered as a result of that

breach.140

      ―A contract‘s express terms provide the starting point in approaching a

contract dispute.‖141 Delaware follows an objective theory of contracts, ―which

requires a court to interpret a particular contractual term to mean ‗what a

reasonable person in the position of the parties would have thought it meant.‘‖142

When a contract is clear and unambiguous, ―the court‘s role is to effectuate the

parties‘ intent based on the parties‘ words and the plain meaning of those

words.‖143 ―‗In upholding the intention of the parties, a court must construe the

agreement as a whole, giving effect to all provisions therein.‘       The meaning

inferred from a particular provision cannot control the meaning of the entire




140
      Revolution Retail, 2015 WL 6611601, at *9.
141
      Ostroff v. Quality Servs. Labs., Inc., 2007 WL 121404, at *11 (Del. Ch. Jan. 5,
      2007).
142
      Charney v. Am. Apparel, Inc., 2015 WL 5313769, at *10 (Del. Ch. Sept. 11, 2015)
      (citing Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d
1192, 1196 (Del. 1992)).
143
      Zimmerman v. Crothall, 62 A.3d 676, 690 (Del. Ch. 2013) (citing Lorillard
      Tobacco Co. v. Am. Legacy Found., 903 A.2d 728, 739 (Del. 2006)).

                                         38
agreement if such an inference conflicts with the agreement‘s overall scheme or

plan.‖144

       ―The parties‘ steadfast disagreement over interpretation will not, alone,

render the contract ambiguous.‖145 Neither will ―extrinsic, parol evidence . . . be

used to manufacture an ambiguity in a contract that facially has only one

reasonable meaning.‖146 A term in a contract is ambiguous when it is ―reasonably

or fairly susceptible to different interpretations or may have two or more different

meanings.‖147 If a contract is ambiguous, a court may consider extrinsic evidence

to interpret the intent of the parties.148




144
       GMG Capital Invs., LLC v. Athenian Venture P’rs I, L.P., 36 A.3d 776, 779 (Del.
       2012) (quoting E.I. du Pont de Nemours and Co., Inc. v. Shell Oil Co., 498 A.2d
1108, 1113 (Del. 1985)).
145
       Osborn v. Kemp, 991 A.2d 1153, 1160 (Del. 2010) (citing Twin City Fire Ins. Co.
       v. Del. Racing Ass’n, 840 A.2d 624, 628 (Del. 2003); Rhone-Poulenc Basic
       Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d 1192, 1195 (Del. 1992)).
146
       United Rentals, Inc. v. RAM Hldgs., Inc., 937 A.2d 810, 830 (Del. Ch. 2007)
       (citing Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232
       (Del. 1997) (―If a contract is unambiguous, extrinsic evidence may not be used to
       interpret the intent of the parties, to vary the terms of the contract or to create an
       ambiguity.‖)).
147
       Id. (citing Rhone-Poulenc Basic Chems. Co. v. Am. Motorists Ins. Co., 616 A.2d
1192, 1196 (Del. 1992)).
148
       iBio, Inc. v. Fraunhofer USA, Inc., 2016 WL 4059257, at *5 (Del. Ch. July 29,
       2016) (citing Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228,
       1232 (Del. 1997)).

                                             39
      None of the parties challenges the validity or enforceability of any of the

provisions; as such, I do not analyze those issues. The claims, instead, hinge on

this Court‘s interpretation of inTEAM Business as defined in the relevant

agreements. Thus, I begin by analyzing the definition of inTEAM Business and

determining whether the inTEAM business as currently conducted violates any of

the non-competition provisions. Then, I analyze whether Heartland or Goodman

breached any contractual obligations. Finally, I determine the appropriate remedy

for any breaches.

      A.     inTEAM’s Business as Currently Conducted Does Not Breach its
             Non-Competition Obligations Under the Asset Purchase
             Agreement or the Co-Marketing Agreement
      Heartland contends that inTEAM breached its non-competition obligations

under the Co-Marketing Agreement because the inTEAM Carve-Out only

extended to functionality that existed as of the closing date.149 Heartland argues

that, because inTEAM‘s CN Central product now can plan menus,150 generate

production records,151 facilitate USDA compliance,152 and analyze nutrients,153




149
      Def.‘s Opening Br. 37-38.
150
      Tr. 344 (Griffin).
151
      Id.
152
      Id.
153
      Id. at 445.
                                       40
which are capabilities developed after closing, inTEAM is in breach of the non-

competition provision.154 For all the reasons stated below, inTEAM did not breach

its non-competition obligations.

       The Asset Purchase Agreement and the Co-Marketing Agreement contain

materially similar non-competition obligations.155             The Asset Purchase

Agreement‘s non-competition provision states that SL-Tech and Goodman will not

provide Competitive Services or Products (or any business that SL-Tech conducts)

in the United States for five years.156 The definition of SL-Tech and the definition

of Competitive Services and Products exclude the inTEAM Business.157 Similarly,

the Co-Marketing Agreement prohibits inTEAM from directly or indirectly

―providing any services or products competitive with [Heartland].‖ 158 Both the

Asset Purchase Agreement and the Co-Marketing Agreement define the inTEAM

Business as the consulting, eLearning, and DST portions of the business.159 And,



154
      Def.‘s Opening Br. 43.
155
      Although Heartland only asserts claims under the Co-Marketing Agreement
      against inTEAM, I also discuss the Asset Purchase Agreement for the sake of
      completeness.
156
      Asset Purchase Agreement § 5(n), Ex. A-8 (definition of Restricted Territory).
157
      Id. Exs. A-1, A-8.
158
      Co-Marketing Agreement § 9.1.1.
159
      Asset Purchase Agreement Ex. A-4; Co-Marketing Agreement § 1.1.2.

                                          41
both definitions of the inTEAM Business reference those products and services

described in Exhibit C to the Co-Marketing Agreement.160 Exhibit C incorporates

by reference the Functional Design Documents for ―DST Phase 2 (future

release)‖ (emphasis added).161 Thus, the inTEAM Business as defined in the Asset

Purchase Agreement, Co-Marketing Agreement, Exhibit C, and the Functional

Design Documents, does not breach the non-competition provisions.

             1.        The inTEAM Business definition expressly includes the
                       ability to plan menus, generate production records, and
                       assist administrative reviews
      Throughout 2010, SL-Tech closely followed the developments of the

Committee on Nutritional Standards for National School Lunch and Breakfast

Programs.162 When the committee published the IOM Report in 2010, SL-Tech

foresaw the sea change the new recommendations would bring under the

HHFKA.163 Thus, SL-Tech incorporated the IOM Report‘s proposed changes to

de-emphasize nutrient analysis and emphasize food-based menu planning into their

―2011 Business Plan,‖ which was published at the end of 2010.164 This plan



160
      Id.
161
      Co-Marketing Agreement Ex. C.
162
      JX 58, at 4-5.
163
      Tr. 54-55 (Goodman).
164
      JX 58, at 4-5.

                                         42
discusses a product that will ―focus on new menu planning requirements‖ and

―may only be feasible in large districts or when offered by the state agencies.‖165

SL-Tech also began to overhaul DST Phase 2 in 2010 in response to the IOM

Report by incorporating the recommendations into the Functional Design

Documents for DST Phase 2, which were finalized in early January 2011.166

      The Functional Design Documents, including those titled ―Milestone A —

Menu Item‖ and ―Milestone B — Menu Planning,‖ envisioned a product that

would have the new, post-HHFKA menu planning as its core concept. The menu

planning functionality would allow the user to create, edit, copy, and save menu

items, menu categories, and menus to be placed in menu cycles.167 The user could

manage the entire menu planning process from inputting a single serving of a

specific food, to assigning it to a larger category, to arranging a collection of foods

into a meal, to finally, creating a cycle of meals to rotate over weeks or months.168

The Functional Design Documents also described a product that would allow

schools or districts to project the menus‘ impact on other areas of food programs,




165
      Id. at 8.
166
      JX 3; JX 4.
167
      See JX 3, at 8-12; JX 4, at 19-22; Tr. 509-36 (Ditch).
168
      Tr. 501-503 (Ditch).

                                           43
such as staffing, equipment, and food/labor costs.169 Both Heartland and inTEAM

point to extrinsic evidence to support their competing interpretations of the

inTEAM Business and whether menu planning is included. I need not consider

any extrinsic evidence because I find that the contract unambiguously includes

menu planning in the inTEAM Carve-Out.

      The Functional Design Documents also envisioned that DST Phase 2 would

generate production records.170        The Functional Design Documents do not

explicitly reference ―production records‖ in the same way they mention menu

planning. Both parties, however, agree on the definition of a production record.171

Notably, Heartland‘s own witness, Prescott, testified that a production record is a

comparison of what the school planned to serve, what the school actually prepared,

and what the school actually sold.172 He stated these components include: the

menu plan to which the school is referring, the menu cycle‘s week, how many of

each item the school planned to serve, how many the school actually produced, and

how many items they actually served.173 The DST Phase 2 Functional Design


169
      JX 3; JX 4; JX 326; Tr. 33, 54-57 (Goodman).
170
      JX 4.
171
      See Tr. 794 (Prescott); Tr. 451-52 (Griffin).
172
      Tr. 794.
173
      Id. at 810.

                                           44
Documents have inputs for all of these components.174 Although Heartland points

to extrinsic evidence to argue the agreement unambiguously supports its contention

that production records are not included in the definition of inTEAM Business, I

need not consider this evidence because the functionality is included,

unambiguously, in the Functional Design Documents.175

      To prove that the inTEAM Carve-Out includes administrative review

software, inTEAM relies on Exhibit C, which states that DST Phase 2 will include

―unique state value added functionality.‖176 Goodman testified that he understood

the phrase in Exhibit C to mean the ability to ―allow[] [state reviewers or auditors]

immediate access to records that they needed to review electronically that were

created and generated generally at the school district level,‖177 causing ―a

breakthrough in the way audits were conducted and the value that was added for

state agencies.‖178 Additionally, Ditch testified that the cloud-based integration




174
      See JX 4, at 31 (showing an input for Name, Served as Meal %, A La Carte %, and
      a Week and Day label); JX 326, at 259 (showing editable columns for Served as
      Meal %, A La Carte %).
175
      See Def.‘s Opening Br. 37, 43 (citing Sawicky Dep. Tr. 78, 79, 87); JX 104;
      Sawicky Dep. Tr. 14.
176
      Pl.‘s Opening Br. 52.
177
      Tr. 91.
178
      Id.

                                         45
would allow both state agencies and school districts to use common functions and

access records in real time.‖179

      Goodman also testified that the phrase meant ―during an administrative

review related to menu plans, in particular, the ability to have school districts

within that state either to utilize the third-party systems that they already had, or

allow them to utilize our menu compliance tool directly so that the data feed was

always available at the state level.‖180 Griffin then testified that the ―additional

state value‖ of inTEAM‘s Menu Compliance Tool+ was that the state agencies are

able to access the districts‘ menu information directly and, as a result, are able to

modify the menus within the system to assure the district is in compliance before

the agency comes on-site to do a review.181

      Heartland does not rebut this testimony and instead argues that because this

functionality did not exist until 2014, three years after the parties signed the Co-

Marketing Agreement, it could not be part of the ―state value added functionality‖

described in the agreement.182      This argument fails because the definition of

inTEAM Business, which references Exhibit C and discusses a ―future release‖ of


179
      Tr. 500-01 (Ditch); JX 23, at 33.
180
      Tr. 153-54.
181
      Tr. 414-15.
182
      Def.‘s Answering Br. 26-27.

                                          46
DST Phase 2 as defined in the Functional Design Documents, anticipated the

development of a product with functionality that did not exist at closing.

      Heartland also argues ―no inTEAM witness made any effort to show that the

functionality of inTEAM‘s administrative review software module was identified

in the functional design documents.‖183 This argument ignores the first part of

Goodman‘s testimony, which specifically discusses Exhibit C (and, by reference,

the Functional Design Documents).184 This argument also fails to address the

language    of     the   Functional   Design   Documents,   which    state   ―District

Administrators [] will configure their districts within DST . . . State Agency

Administrators (SAs) will . . . be able to access the new district and building setup

screens.‖185 Heartland offers no testimony or evidence to rebut these descriptions

of the ―unique state value added functionality‖ of the inTEAM Carve-Out, and

inTEAM meets its burden to show it bargained for this functionality at the time of

the transaction.

      By January 2011, inTEAM was contemplating a future release of DST Phase

2 that would have greater functionalities than existed at the time of the agreement.

Exhibit C and the Functional Design Documents expressly reference those


183
      Id. at 27.
184
      Tr. 91 (Goodman).
185
      JX 3-4, at 5.

                                          47
functionalities, which included the ability to plan menus, generate production

records, and assist administrative reviews. Heartland agreed to incorporate Exhibit

C and the Functional Design Documents into the inTEAM Business definition

described in the Asset Purchase Agreement and the Co-Marketing Agreement, and

it cannot now simply ignore what those documents state.

            2.     The ability to analyze certain nutrients does not violate the
                   non-competition obligations
      Heartland also points to the Menu Compliance Tool+‘s ability to analyze

limited nutrients to show that inTEAM attempted to ―engage in providing‖186

products and services competitive with WebSMARTT. 187 The parties seem to

agree that Heartland had the exclusive ability to conduct ―nutrient analysis‖ as the

USDA regulations define that term.188 The parties, however, dispute whether the

ability to analyze a more limited subset of nutrients would violate the non-

competition clause.189    Neither the Asset Purchase Agreement nor the Co-

Marketing Agreement addresses this issue or expressly defines ―nutrient analysis.‖

Therefore, I look to the USDA regulations, because the very purpose of this




186
      Co-Marketing Agreement § 9.1.1.
187
      Def.‘s Opening Br. 31.
188
      See Tr. 21-22, 122, 154-56 (Goodman); Def.‘s Opening Br. 33.
189
      Pl.‘s Answering Br. 18; Def.‘s Opening Br. 33 n.10.

                                         48
software is to aid districts in reporting for USDA compliance. Even if Heartland

can point to some overlap in the functionalities of WebSMARTT and inTEAM‘s

Menu Compliance Tool+ in terms of analyzing nutrients, Heartland fails to prove

that inTEAM‘s product improperly competes with WebSMARTT.

      Nutrient Analysis Software and Menu Planning Tools perform different

functions under the HHFKA.190                Nutrient Analysis Software, such as

WebSMARTT, can run a full nutrient analysis, while Menu Planning Tools, such

as inTEAM‘s Menu Compliance Tool+, can run a Simplified Nutrient Assessment

of calories, saturated fat, and sodium.191 Heartland‘s own expert witness admitted

that this is only a subset of the nutrients WebSMARTT can analyze, and

inTEAM‘s Menu Compliance Tool+ cannot analyze the full range of components

necessary for a full nutrient analysis.192

      Heartland tries to argue that the classification of the products is not the issue,

but rather the overlapping functionality. 193 The USDA, however, classifies these

various software programs according to their functionality in carrying out the




190
      See supra Section I.B.
191
      See id.
192
      Tr. 921-22 (Fox).
193
      Def.‘s Opening Br. 35, n.10.

                                             49
purpose of the regulations.194 The USDA approves certain programs as one and

not the other, and some as both.195 Heartland should be familiar with this concept,

as WebSMARTT unsuccessfully attempted to obtain USDA approval as a Menu

Planning Tool,196 and another Heartland program, Mosaic Menu Planning, is an

approved Menu Planning Tool and Nutrient Analysis Software.197 Thus, Heartland

has not met its burden to prove that inTEAM‘s Menu Compliance Tool+‘s ability

to analyze limited nutrients violates the Co-Marketing Agreement‘s non-

competition provision.

      B.     Heartland Breached its Non-Competition and Exclusivity
             Obligations Under the Co-Marketing Agreement
      inTEAM argues that Heartland breached its obligation not to compete with

inTEAM (directly or indirectly) when Heartland collaborated with Colyar, a direct

competitor of inTEAM, to create an interface between Heartland‘s Mosaic Menu

Planning product and Colyar‘s administrative review software for the express


194
      JX 400 (stating that Menu Planning Tools provide an assessment of meal pattern
      contributions and a Simplified Nutrient Assessment that does not require data
      entry, while Nutrient Analysis tools provide nutrient analysis from a data source
      and weighted nutrient analysis).
195
      See JX 359; JX 360 (listing different programs on each list, with only some
      programs on both lists); JX 400 (stating that if certain software programs consist
      of both assessment of meal pattern contributions and nutrient analysis functions,
      they need both approvals).
196
      Tr. 875 (Prescott).
197
      See JX 359; JX 360 (Mosaic appears on both lists).

                                          50
purposes of ―provid[ing] state auditors a consistent view of school district menu

data so that they can perform audits in a more efficient manner‖ and offering

―access to school district menu data as needed in performing an audit and

providing recommendations.‖198 inTEAM alleges that by enhancing the ―state

value added functionality‖ of Colyar‘s products through a data exchange between

Mosaic Menu Planning and Colyar‘s administrative review software, Heartland

improperly assisted a direct competitor.199 inTEAM concedes that Heartland lost

the bid and had no opportunity to provide the services, but inTEAM argues that

Heartland‘s failure to secure the Texas bid does not excuse Heartland‘s ―indirect[]‖

competition with inTEAM.200

      Under the Co-Marketing Agreement, Heartland cannot ―engage, directly or

indirectly . . . in providing services or products competitive with the inTEAM

Business.‖201   This non-competition obligation excludes products and services

defined as ―[Heartland] Business.‖ Thus, I must determine whether the products

198
      JX 227, at 3-4; JX 255, at 5 (Heartland will ―[p]rovide Mosaic menu planning in a
      hosted environment for access by Colyar‘s Customers (i.e., States) and Users (i.e.,
      School Districts).‖).
199
      Pl.‘s Opening Br. 55.
200
      Pl.‘s Opening Br. 55; see Kan-Di-Ki, LLC v. Suer, 2015 WL 4503210, at *21
      n.242 (Del. Ch. July 22, 2015) (―Directly engaging in the proscribed Business
      would entail the actual provision of mobile diagnostic services to nursing facilities
      by [defendant] himself.‖).
201
      Co-Marketing Agreement § 9.1.1.

                                           51
and services at issue are reserved for inTEAM, Heartland, or both. Under the Co-

Marketing Agreement, both Heartland and inTEAM can build and maintain

products with menu planning functions.202        Additionally, Heartland may own

products that conduct a full nutrient analysis, as understood under the relevant

regulations at the time of the transaction.203 inTEAM‘s Business includes the

ability to build products that assist state agencies in conducting their administrative

review process as part of ―unique state value added functionality.‖204

      Heartland does not rebut inTEAM‘s purported definition of ―unique state

value added functionality‖ under the Asset Purchase Agreement and Co-Marketing

Agreement.205 Heartland also does not argue that its own business as defined in the

relevant agreements contains a similar ―state value added functionality‖ or

administrative review software of any kind. Thus, the non-competition provisions

allow inTEAM, but not Heartland, to provide administrative review software.

Heartland cannot now obtain through this Court what it did not reserve for itself in

contract negotiations.




202
      See supra Section II.A.1.
203
      See id.
204
      See id.
205
      Def.‘s Answering Br. 25-27.

                                          52
      Heartland teamed with Colyar to provide the same functionality that the

Asset Purchase Agreement and the Co-Marketing Agreement reserve for inTEAM.

Although offering Heartland‘s Mosaic Menu Planning product on its own would

not have been a breach,206 Heartland assisting a direct competitor of inTEAM‘s

administrative review software, Colyar, indirectly breached the non-competition

obligations under the Co-Marketing Agreement.207            Based on the same facts,

Heartland also breached its exclusivity obligations under the same provision.208

      C.     Heartland Did Not Breach its Cross-Marketing and Support
             Obligations Under the Co-Marketing Agreement
      inTEAM argues that Heartland breached its cross-marketing and support

obligations under various provisions of Section 2 of the Co-Marketing Agreement.

Specifically, inTEAM asserts that Heartland breached its obligations with respect

to its lack of support for KidsChoose and its refusal to integrate DST and




206
      Both Heartland and inTEAM have the ability to own and develop products with
      menu planning functionality.
207
      See, e.g., Kan-Di-Ki, LLC v. Suer, 2015 WL 4503210, at *21 n.242 (Del. Ch. July
      22, 2015) (holding former CEO‘s involvement in assisting a direct competitor‘s
      ―efforts to replace [plaintiff] as the service provider‖ was a breach.); Pl‘s Opening
      Br. 55.
208
      Cf. Def.‘s Answering Br. 27 (arguing ―any exclusivity requirement found in
      Section 9.1 of the CMA does not apply because inTEAM was not ‗conducting the
      inTEAM Business‘ by marketing menu planning and administrative review
      software to Texas.‖).

                                           53
Nutrikids/WebSMARTT.209          inTEAM‘s conclusory allegations of breaches of

Section 2 of the Co-Marketing Agreement fail.

      Under Section 2 of the Co-Marketing Agreement, Heartland is obligated to

(1) ―prominently display Licensed Content provided by inTEAM on the MLM

website;‖210 (2) ―work in good faith with inTEAM‖ to consider incorporating the

Licensed Content ―into other [Heartland] K-12 payment center websites;‖211 (3)

provide inTEAM with customer and reseller lists of MLM and Developed

Websites of Heartland in order to market and sell Student Rewards and Off-

Campus Merchants;212 (4) provide limited access (as necessary to perform

obligations under the Co-Marketing Agreement) to intranet, software, networks,

hardware, technology, or computer-based resources; 213 and (5) use ―commercially

reasonable best efforts to develop and maintain all‖ related described products,

websites, and technology assets to ensure the integration and cross-promotion of

the products.214



209
      Pl.‘s Opening Br. 56-57.
210
      Co-Marketing Agreement § 9.1.1.
211
      Id.
212
      Id. § 2.5.2.
213
      Id. § 2.6.
214
      Id. § 2.8.

                                         54
             1.      Heartland did not breach its obligations with respect to
                     KidsChoose under Section 2 of the Co-Marketing
                     Agreement
      In order to decide whether Heartland breached its obligations, I must first

determine the true ownership of KidsChoose.          The Co-Marketing Agreement

designates Off-Campus Merchants and Student Rewards as Heartland products.215

Goodman testified that KidsChoose was the ―embodiment of Off-Campus

Merchants and rewards program that was described in the [Co-Marketing

Agreement],‖ which Goodman admitted were Heartland products at the time of the

execution of the Co-Marketing Agreement.216 In his deposition, Roberts testified

that Off-Campus Merchants and Student Rewards were ―inTEAM products.‖217 At

trial, Roberts clarified that each side was to focus on developing the capabilities it

knew best—Heartland on MLM and inTEAM on KidsChoose—but that Heartland

did not transfer ownership of Student Rewards or Off-Campus Merchants.218

Further, the 2012 MOU explicitly states that it does not modify the Co-Marketing

Agreement.219     Thus, the Co-Marketing Agreement‘s language remains in full



215
      Co-Marketing Agreement Ex. B.
216
      Tr. 103, 284-85 (Goodman).
217
      Roberts. Dep. 39-40.
218
      Tr. 1048-53.
219
      JX 44, at 1.

                                         55
effect, and Heartland continues to own Off-Campus Merchants and Student

Rewards, which KidsChoose embodies.

                   a.     Heartland validly terminated the Co-Marketing
                          Agreement as to Off-Campus Merchants and Student
                          Rewards
      Heartland partially terminated the Co-Marketing Agreement in a November

26, 2013 e-mail from Lawler to Goodman.220 Under Section 4.2.2 of the Co-

Marketing Agreement, the ―Recipient‖ (in this case, Heartland) of the cross-

marketing services has the ability to terminate with respect to a specific product if

the ―Provider‖ (in this case, inTEAM) does not meet its particular goals related to

that product.221     Heartland specifically terminated the agreement as to

WebSMARTT, State Compliance Software, MLM, Student Rewards, and Off-

Campus Merchants.222       inTEAM does not challenge Heartland‘s ability to

terminate or the enforceability of the termination as to Heartland‘s products.223

Instead, inTEAM argues that the 2012 MOU ―continued to govern the relationship

with respect to Off-Campus Merchants/KidsChoose, and DST Phase II.‖224



220
      JX 184.
221
      Co-Marketing Agreement § 4.2.2.
222
      JX 184.
223
      Pl.‘s Opening Br. 57-58.
224
      JX 187.

                                         56
       As discussed more thoroughly above, Goodman testified that KidsChoose

was a ―brand of‖ Off-Campus Merchants and Student Rewards, which were

Heartland products at the time of the execution of the Co-Marketing Agreement.225

Thus, Heartland had the right to terminate its obligations as they related to

KidsChoose. Section 4.2.2 provides that any termination of a product causes ―the

corresponding obligations set forth in Section 2‖ to cease to apply, as long as the

Recipient gives the Provider ―30 days‘ prior written notice‖ and the termination is

within 60 days after the applicable anniversary of the Effective Date.‖226 This

means Heartland‘s obligations under the agreement ended as of December 26,

2013.227

                   b.     Heartland’s conduct prior to the termination did not
                          breach its obligations under Section 2 of the Co-
                          Marketing Agreement
      inTEAM argues that even if the agreement was terminated at the end of

2013, Heartland is still liable for any breach prior to the termination.228 The 2012

MOU gave inTEAM the ―exclusive right to market and sell products and services

225
      Tr. 103, 284-85 (Goodman); see supra Section 2.C.1.
226
      Co-Marketing Agreement § 4.2.2.
227
      Heartland was validly within sixty days of the execution of the agreement (before
      November 26, 2013) and the beginning of the term of the agreement (before
      December 1, 2013). inTEAM does not argue Heartland‘s termination was invalid
      on timeliness grounds.
228
      Pl.‘s Opening Br. 57-58 n.24.

                                         57
on the KidsChoose . . . website[]‖ and stated that inTEAM ―shall develop the

functionality described in the FDD relating to the . . . KidsChoose website[].‖229

Meanwhile, Heartland was to develop ―the functionality contained within MLM

and . . . web service functionality consistent with the FDD to exchange identified

information with the inTEAM-developed websites.‖230         inTEAM asserts that

Heartland did not display any ―Licensed Content‖ to promote KidsChoose and did

not work ―in good faith‖ with inTEAM to promote KidsChoose on its other ―K-12

payment center websites‖ that replaced MLM in 2015.231 inTEAM, however, does

not point to any materials it ―designate[d] in writing as ‗Licensed Content‘‖ under

the Co-Marketing Agreement and provided to Heartland that Heartland then

refused to display as required under Section 2.4.232 Therefore, inTEAM has not

met its burden to prove breach under this section of the Co-Marketing Agreement.

      Similarly, with regard to Heartland‘s obligation to provide customer and

reseller lists under Section 2.5.2 of the Co-Marketing Agreement, inTEAM asserts

that Heartland never furnished the required lists of parents to inTEAM in support




229
      JX 44, at 2.
230
      Id.
231
      Pl.‘s Opening Br. 56.
232
      Co-Marketing Agreement §§ 5.2.1, 2.4.

                                        58
of KidsChoose before the termination.233 Heartland offers evidence that it did

produce these lists prior to November 2013 for the purposes of allowing inTEAM

to conduct marketing under the Co-Marketing Agreement.234               inTEAM does

nothing to rebut either the list produced by Heartland or Roberts‘s testimony that

the list was produced for marketing purposes. At the very least, inTEAM has not

met its burden of proving that it is more likely than not that Heartland did not

produce these lists.

      inTEAM also argues that Heartland failed to timely respond to scheduling

Steering Committee meetings, did not agree to a ―reasonable timeline‖ for

development, and never agreed to a final version of the functional design document

for KidsChoose.235 All of these claims refer to obligations under the 2012 MOU

and under Section 12.2.3 of the Co-Marketing Agreement, neither of which




233
      Pl.‘s Opening Br. 57.
234
      JX 97 (showing an e-mail from Erik Ramp, Vice President of Operations at
      inTEAM, dated Oct. 30, 2012, to Roberts at Heartland, with an attached document
      titled ―HPS Customer List 2012‖); Tr. 1080-81 (Roberts) (stating that this list was
      sent for the purposes of allowing inTEAM to do marketing under the Co-
      Marketing Agreement).
235
      Pl.‘s Opening Br. 37.

                                          59
inTEAM argues that Heartland breached.236             Therefore, I need not consider

inTEAM‘s arguments as to these issues.

      inTEAM generally argues that Heartland engaged in various delay tactics

that caused KidsChoose to launch much later than expected.              Specifically,

inTEAM argues that in 2012, Heartland assured inTEAM it would be ready to

meet its June 15 deadline, but in May, Heartland told inTEAM it was ―stopping

development.‖237 Heartland offered no justification, provided no information about

what Heartland had already developed, refused to establish a new timeline for the

product, and ignored inTEAM‘s inquiries.238 inTEAM also asserts that Heartland

delayed in (1) selecting the pilot schools, which occurred in January 2014, and (2)

sending e-mails to promote KidsChoose, which occurred in March 2014.239




236
      See JX 44, at 2 (―The Steering Committee will mutually agree on a functional
      design document (‗FDD‘) to detail the functionality described in this MOU.
      Based on that FDD, the Steering Committee will agree to a timeline.‖); Co-
      Marketing Agreement § 12.2.3 (―The Steering Committee shall meet at such
      frequency as mutually agreed by the Parties, but in any event no less frequently
      than once per month. Steering Committee meetings shall be at a mutually
      acceptable location or telephonically.‖).
237
      Pl.‘s Opening Br. 37; JX 380; JX 384; JX 385.
238
      Id.
239
      Pl.‘s Opening Br. 38.

                                         60
      With respect to the June 2012 deadline, Heartland contends that it completed

its development work,240 but that inTEAM caused the delay of the pilot launch

because of its own inability to secure regulatory approval until the end of January

2014.241 Heartland also argues that the departure of Scott Fennel, an inTEAM

employee responsible for securing deals for KidsChoose, caused severe internal

disruption at inTEAM and further delays.242 Moreover, Heartland alleges that as

soon as inTEAM notified Heartland of the necessary approvals, Heartland

immediately complied with its obligations to launch the pilot.243                 inTEAM

concedes that the pilot schools were selected in January 2014, presumably the

same time as inTEAM secured its regulatory approval.244 Importantly, inTEAM


240
      JX 388; see also JX 137, at 2; JX 142.
241
      Def.‘s Answering Br. 16; JX 193 (showing a Jan. 24, 2014 e-mail from Goodman
      stating ―it has been a tedious, expensive, and time consuming task to craft a model
      for state bank regulators where rules differ. . . . We believe that we have finally
      resolved the custodial and other mulit[sic] state issues with the ability to write and
      manage differential agreements.‖).
242
      Def.‘s Answering Br. 13 (quoting JX 387, an e-mail from Ditch on Jan. 29, 2013)
      (―[D]ue to the issues we were having with Scott that it wouldn‘t be wise to hunt
      [Heartland] down for this because we wouldn‘t have any Deals to pilot with
      anyways, and it was better to restart the conversation when we have our act
      together.‖); id. at 15-16 (quoting JX 148, an e-mail from Sawicky on May 7, 2013)
      (―[T]he project is already three weeks behind with regard to staffing and
      provisioning‖ and ―I‘m trying to fudge an update to the Project Plan that we can
      share with [Heartland] and that doesn‘t air too much of our dirty laundry.‖).
243
      Def.‘s Answering Br. 16.
244
      Pl.‘s Opening Br. 38.

                                            61
does not suggest that it received the regulatory approval before January 2014, or

that Fennel‘s departure did not cause severe issues. Therefore, inTEAM has not

proven that it is more likely than not any delay in the KidsChoose launch or the

integration problems were due to Heartland‘s behavior.

      With respect to Heartland‘s ―obligation‖ to send e-mails promoting

KidsChoose, inTEAM suggests that Heartland sent the emails in March 2014, two

months after the launch, which was too late. But, inTEAM does not argue what

specific provision of the Co-Marketing Agreement this action breaches, if any.

inTEAM simply asserts the fact that this occurred, which is not enough to prove a

breach by Heartland.

      inTEAM also points to the ―integration problems‖ between KidsChoose and

MLM as causing a negative impact on the pilot launch.245 inTEAM states that it

repeatedly tried to engage Heartland to address the issues, but Heartland ignored

these requests.246 inTEAM‘s evidence of its attempts to engage Heartland are

dated June 2014, months after the pilot launch failure and the termination of the

Co-Marketing Agreement.247       As Heartland did not have any continuing

obligations under the Co-Marketing Agreement to support the prior version of


245
      Id.
246
      Id.
247
      JX 225.

                                       62
KidsChoose in 2014, inTEAM has not met its burden of proving Heartland

breached its obligations.

      After the failure of the KidsChoose launch, Heartland further agreed to

allow inTEAM to develop a stand-alone version of KidsChoose, independent of

any Heartland products, and to send promotional e-mails to MLM users every six

months and provide user data to inTEAM.248 Concerning the e-mail obligation,

Heartland agreed to send ―jointly designed emails‖ to parents in certain districts

using their payment platforms promoting KidsChoose and to provide meal

information for students who performed transactions using KidsChoose.249

inTEAM alleges that Heartland failed to comply with its new obligations. But,

inTEAM produces no evidence of any ―jointly designed e-mails‖ or even

inTEAM‘s drafts of such e-mails. Regarding the user data, Heartland produces

evidence that it provided the required user data in December 2014, including an e-

mail from Goodman to Roberts thanking him for the data.250 Although inTEAM

points to certain testimony that the information Heartland produced was not in a

―final usable KidsChoose launchable form,‖251 it provides no explanation for why


248
      Pl.‘s Opening Br. 40; JX 240; JX 242.
249
      JX 242.
250
      JX 414; JX 415; JX 416.
251
      Tr. 139 (Goodman).

                                         63
the data was not usable or how being in a final, usable form was required per the

parties‘ 2014 agreement.252 Hence, inTEAM has not met its burden of proving

Heartland did not comply with its obligations.

             2.        Heartland did not breach its obligations with respect to
                       DST
      inTEAM argues that Heartland did not cooperate with inTEAM‘s attempts

to create an interface between Heartland‘s Nutrikids and WebSMARTT and

inTEAM‘s DST, which would have allowed DST to extract data from Nutrikids

and WebSMARTT.253 inTEAM argues Heartland violated Section 2.8 of the Co-

Marketing Agreement by not using ―commercially reasonable best efforts‖ to

maintain its products for the purpose of cross-promoting inTEAM‘s products, as

well as Section 2.6 of the Co-Marketing Agreement, by not providing limited

access to Heartland‘s technology for the purpose of allowing inTEAM to ―market,

advertise and promote sales and licenses‖ of Heartland.254

      As an initial matter, Nutrikids is not subject to the Co-Marketing Agreement,

and any claim regarding obligations towards that product fail.              The ―HPS


252
      Pl.‘s Opening Br. 40; JX 242 (―[Heartland] will return the meal history for
      breakfast and lunch or ―invalid ID‖ or ―no meal history‖. [sic] We will not need
      other information or addresses. This query will include some students eligible for
      free meals and possibly on other [Heartland] platforms as well.‖).
253
      Pl.‘s Opening Br. 46.
254
      Id. at 46, 57.

                                          64
Products‖ that are subject to the Co-Marketing Agreement are WebSMARTT,

MLM, Student Rewards, and Off-Campus Merchants.255 There is no mention of

Nutrikids, a product Heartland acquired well after the SL-Tech transaction, in the

Co-Marketing Agreement.256 Therefore, the Co-Marketing Agreement imposes no

obligations as to this product.

      With regard to WebSMARTT, inTEAM fails to demonstrate adequately the

basis for this alleged breach.       inTEAM‘s sole evidence of this breach is

Goodman‘s testimony that inTEAM ―looked forward to [Heartland‘s] continuing

support connections to WebSMARTT for our Portland contract.‖257 To the extent

this claim relates to Section 2.8, inTEAM does not explain how Heartland failed to

use ―commercially reasonable best efforts‖ to ―develop and maintain‖

WebSMARTT with the specifications under Section 2.8 for the purpose of cross-

promotion.258 inTEAM merely states that Heartland ―failed to continue supporting

an interface‖ that inTEAM relied on for an ―existing contract.‖259 As to Section

2.6, inTEAM does not allege attempts to cross-promote WebSMARTT or that


255
      Co-Marketing Agreement at 1.
256
      Pl.‘s Opening Br. 41.
257
      Tr. 89 (Goodman).
258
      Co-Marketing Agreement § 2.8.
259
      Pl.‘s Opening Br. 46.

                                        65
inTEAM was not able to access to Heartland‘s technology in order to do so. Thus,

inTEAM fails to prove that Heartland breached Section 2 of the Co-Marketing

Agreement.

      D.     No Affirmative Defenses Bar inTEAM’s Claims
      Heartland asserts the following affirmative defenses as a bar to inTEAM‘s

claims: (1) laches, (2) prior material breach, (3) unclean hands, and (4) failure to

mitigate damages.

      First, Heartland argues that the doctrine of laches bars inTEAM‘s claims.

The standard for a traditional laches analysis requires a defendant to prove three

elements: (1) the plaintiff had knowledge of the claim; (2) the plaintiff

unreasonably delayed in bringing suit on that claim; and, (3) the delay resulted in

injury or prejudice to the defendant.260 Heartland asserts that inTEAM knew of the

breach by December 6, 2014,261 but inTEAM waited nine months to file this suit

on September 21, 2015.262 Heartland ignores inTEAM‘s July 20, 2015 letter to




260
      Homestore, Inc. v. Tafeen, 888 A.2d 204, 210 (Del. 2005).
261
      JX 381 (containing an e-mail attachment to Goodman from Craig Cheslog,
      Prinicipal Advisor to California State Superintendent of Public Instruction, which
      showed the California Department of Education was using Colyar‘s product for
      administrative review, and was working with Heartland to create a menu planning
      interface that could be used by state administrators in Colyar‘s system); Tr. 147-49
      (Goodman).
262
      Def.‘s Answering Br. 45-46.

                                           66
Heartland notifying Heartland of its breach.263 Thus, the ―delay‖ at issue here is

seven months. Heartland fails to convince me that this was an unreasonable delay

under the facts and circumstances of this case. Additionally, Heartland has not

argued adequately that it suffered any injury from this seven-month delay. If the

alleged injury is Heartland‘s investment in the Colyar relationship, Heartland

engaged in that behavior before inTEAM knew about the breach. To the extent

that Heartland has incurred some cost by investing further in its relationship with

Colyar after finding out about inTEAM‘s objections, it did so at its own risk, as it

was on notice of its possible violation.

      Second, Heartland asserts that inTEAM‘s development of a product that

improperly competes with WebSMARTT was a prior material breach by inTEAM

that bars its recovery. As discussed above, however, inTEAM is not in breach of

its non-competition obligations, and this defense fails.264

      Third, Heartland asserts the unclean hands defense. Heartland argues that

inTEAM ―violated conscience or good faith or other equitable principles in [its]

conduct‖265 by concealing its prohibited development of the Menu Compliance



263
      JX 433.
264
      See infra Section II.A.
265
      Sutter Opportunity Fund 2 LLC v. Cede & Co., 838 A.2d 1123, 1131 (Del. Ch.
      2003).

                                           67
Tool+, and as a result, ―the doors of equity should shut against [inTEAM].‖266 The

Co-Marketing Agreement, however, allowed inTEAM to develop its Menu

Compliance Tool+.      Further, the evidence on which Heartland relies actually

undercuts Heartland‘s argument.267 On June 8, 2012, the same year the Menu

Compliance Tool+ was approved as a Menu Planning Tool, Erik Ramp, Vice

President of Operations at inTEAM, e-mailed Roberts at Heartland to ―make sure

[he] was clear about what [inTEAM was] doing with menu compliance.‖268 Ramp

informed Roberts that inTEAM was ―building a menu compliance tool for use

under Option #2 to certify menus submitted under the new regulations,‖269 which

expressly included menu planning and analysis of certain nutrients, namely

calories, saturated fat, and sodium.270    Ramp went on to assure Roberts that

inTEAM was ―not building full nutrient analysis software like what you have in

the POS.‖271 He added that the product may be sold to both states and districts.272



266
      Id.
267
      Tr. 1185-87 (Roberts).
268
      JX 425.
269
      Id.
270
      See supra Section I.B.
271
      JX 425.
272
      Id.

                                          68
And he ended by stating that the new software is an add-on to DST.273 This is

exactly what inTEAM proceeded to do.           Thus, Heartland fails to prove that

inTEAM was not being transparent. Moreover, as explained below, Heartland has

also not met its burden of proving that inTEAM is ―surreptitiously developing‖

point of sale software.274 Thus, the claim of unclean hands fails.275

      Fourth, and finally, Heartland asserts the defense that inTEAM has made no

effort to mitigate damages. Because I do not award damages for Heartland‘s

breach of the Co-Marketing Agreement, I need not analyze this defense.

      E.     Goodman Did Not Breach His Non-Competition Obligations
             Under the Asset Purchase Agreement or the Consulting
             Agreement
      Heartland argues that Goodman‘s ownership of CN Central and his related

work at inTEAM violates the non-competition provisions in both the Asset

Purchase Agreement and the Consulting Agreement because CN Central can

generate the same types of data that WebSMARTT could prior to closing, namely

analyzing nutrients, planning menus, and generating production records, and




273
      Id.
274
      See infra Section II.E.2.
275
      Def.‘s Answering Br. 53.

                                         69
because inTEAM is developing point of sale software.276 Heartland, however, fails

to prove these allegations.

             1.    Work at inTEAM
      The Asset Purchase Agreement provides that Goodman improperly

competes with Heartland if he engages, directly or indirectly, ―in providing any

Competitive Services or Products‖ or ―any business that [SL-Tech] conducts as of

the Closing Date‖ in the United States.277       Under the Consulting Agreement,

Goodman may not ―directly or indirectly . . . become an owner of any outstanding

capital stock, or a member or partner of any . . . entity that engages in Competitive

Business within the Restricted Territory; or perform or provide any services . . . for

any . . . entity that engages in Competitive Business within the Restricted

Territory.‖278

      The definitions of SL-Tech and Competitive Services or Products (in the

Asset Purchase Agreement) and Competitive Business (in the Consulting

Agreement) exclude the inTEAM Business.279 The inTEAM Business expressly



276
      Def.‘s Opening Br. 30, 33-34.
277
      Asset Purchase Agreement § 5(n).
278
      Consulting Agreement ¶ 11.a.
279
      The Consulting Agreement directly states ―Competitive Business shall not include
      the inTEAM Business (as defined in the Asset Purchase Agreement).‖ Consulting
      Agreement § 11(a); see also supra Section I.B.2.a.i.

                                         70
includes the ability to create menus and generate production records, and analyzing

certain nutrients does not per se make a product competitive with

WebSMARTT.280 Therefore, Heartland has not proven Goodman violated his non-

competition obligations by owning a competitive business under either the Asset

Purchase Agreement or the Consulting Agreement.

             2.    Point-of-sale software
      Heartland also fails to prove that inTEAM is surreptitiously developing

point of sale (―POS‖) software and, as such, has failed to prove that Goodman

breached certain non-competition obligations under the Asset Purchase Agreement

or the Consulting Agreement.

      Heartland cites to Revolution Retail Sys., LLC v. Sentinel Techs., Inc., as

support for the proposition that ―broad non-compete language regarding

development‖281 would prevent an entity from beginning to develop, design, or

market a competitive product, i.e. a ―running start.‖282 Even if the provisions in the

Asset Purchase Agreement or the Consulting Agreement at issue here prohibit a

―running start,‖ Heartland fails to prove that inTEAM began such a process.



280
      See supra Section II.A.
281
      Def.‘s Opening Br. 38.
282
      Revolution Retail Sys., LLC v. Sentinel Techs., Inc., 2015 WL 6611601, at *11
      (Del. Ch. Oct. 30, 2015).

                                         71
Heartland relies on one e-mail to prove the ―running start‖ allegations. That e-

mail, sent by inTEAM employee Kim Coleman to the Kentucky School District,

states that inTEAM is ―looking at adding a POS feature‖ to the inTEAM software

package and requests a copy of Kentucky‘s POS maintenance invoice for

―competitive research purposes.‖283 Griffin testified that inTEAM knew this type

of software improperly would compete with Heartland until September 30, 2016;

thus, inTEAM simply was ―gathering information‖ and conducting research.284

      Comparatively, in Revolution Retail, the defendant claimed that the non-

competition provision at issue only prohibited an ―actual sale‖ of a competitively

priced product.285 The defendant argued it was not in breach because it was

conducting ―market research,‖ and it never formally agreed to sell a competitive

product.286 This Court held that the defendant was in fact engaging in actual

negotiations intended to sell the competitive product, and the non-competition




283
      JX 418, at 2.
284
      Tr. 471-72 (Griffin).
285
      Revolution Retail, 2015 WL 6611601, at *11-12.
286
      Id.

                                        72
agreement prohibited such behavior, as well as other behavior occurring much

earlier than the point of sale.287

       The plaintiff in that case proved the breach through an exchange of e-mails

that showed multiple employees‘ ―desire to move towards, or beyond, the

[competitive] price line,‖288 as well as a document specifying the technical plans to

develop the competitive product, and various sell-side documents prepared during

the non-competition period that explicitly discussed the competitive product.289

Here, one e-mail stating that inTEAM is ―looking at adding a POS feature‖ hardly

rises to the level of proving by a preponderance of evidence that inTEAM has

begun development of POS software, or is otherwise actively engaging in selling

POS software while claiming to gather information and conduct research.290 As

such, Heartland has failed to show a breach of Goodman‘s non-competition

obligations.



287
       Id. (stating defendant ―undertook, directly and indirectly, to assist and advise
       others, and to both engage in, and propose to engage in, the development,
       marketing, and manufacturing of the . . . R50 at per unit selling prices above the
       Inflation Adjusted Price Line. I find unpersuasive [defendant]‘s argument that the
       R50 cannot be proven to ‗have a selling price‘ above the price line because
       [defendant] never actually sold an R50 at any price during the Non-Competition
       Period.‖).
288
       Id. at *12.
289
       Id. at *12-13.
290
       Def.‘s Opening Br. 26.

                                           73
      F.     Goodman Did Not Breach His Non-Solicitation Obligations Under
             the Asset Purchase Agreement
      Heartland argues that Goodman breached his non-solicitation obligations

under the Asset Purchase Agreement by ―working on behalf of inTEAM‖ to solicit

business from an undisputed Protected Customer, St. Paul Public Schools.291

      Section 5(o) of the Asset Purchase Agreement prohibits solicitations made

―for the purpose of providing Competitive Services or Products.‖ 292 The definition

of ―Competitive Services or Products‖ explicitly excludes the inTEAM Business.

Therefore, any solicitation of a customer of Heartland simply for the purposes of

providing the inTEAM products included in the inTEAM Carve-Out is not a

violation of this provision. As such, Goodman is not in breach, and the Court need

not address Goodman‘s argument that the Asset Purchase Agreement‘s non-

solicitation provision does not bind him.

      G.     Goodman Breached His Non-Solicitation Obligations Under the
             Consulting Agreement
      Heartland also argues that Goodman breached his non-solicitation

obligations in the Consulting Agreement by encouraging St. Paul Public Schools to



291
      Id. at 39-40; JX 25, at 291 (showing list of customers of inTEAM for twelve
      months ended on June 30, 2011); Tr. 242 (Goodman) (stating that St. Paul was a
      WebSMARTT customer prior to the transaction between SL-Tech and Heartland
      and was a customer of Heartland after the transaction).
292
      Asset Purchase Agreement § 5(o).

                                            74
modify adversely its relationship with Heartland. Heartland points to two e-mail

chains discussing St. Paul Public Schools as a possible opportunity for inTEAM as

evidence that Goodman breached his non-solicitation obligations under the

Consulting Agreement. In the first e-mail chain, dated July 24, 2014, Goodman

emails Hughes about the ―St. Paul Window of Opportunity‖ asking whether

Tuckwell relayed the news to her about the opportunity.293 Included in Hughes‘

reply is a note to Jim Hemmen, the point of contact at St. Paul, regarding

inTEAM‘s        ―menu     planning   tool/production   record    alternative   to

WebSMARTT.‖294          Hughes also plans to have a future conversation with

Goodman about Tuckwell‘s ―new approach‖ to get Hemmen interested in

inTEAM.295

      In the second e-mail chain, Tuckwell e-mails Ronnei, the COO at St. Paul,

on December 15, 2014, reiterating her July conversation with Hemmen about St.

Paul‘s struggles with automating production records.296 Tuckwell goes on to say

that in August she offered to provide a demonstration of inTEAM‘s product, once




293
      JX 234.
294
      Id.
295
      Id.
296
      JX 248.

                                       75
again, as an ―alternative‖ to the WebSMARTT system.297 Tuckwell then forwards

this e-mail to Hughes, who forwards it to Goodman, stating that Hemmen is

leaving St. Paul, and this is a positive development since Hemmen was blocking

inTEAM‘s efforts in this regard. Further, she applauds Tuckwell to Goodman for

her efforts of continuing to ―push [St. Paul] to use [inTEAM‘s] tools.‖298

      The Consulting Agreement prohibits Goodman from directly or indirectly,

on behalf of himself or any other entity, ―encourag[ing] or attempt[ing] to

encourage any Customer of Heartland to terminate, or materially and adversely

modify, its relationship with Heartland or to cease or refrain from doing business

with Heartland.‖299 Customer is defined as any current or prospective customers,

clients, vendors, and suppliers of either SL-Tech prior to closing or Heartland.300

The Customer must be someone ―with whom the Consultant worked, or about

whose business or needs the Consultant gained information, either in his capacity

as an officer with [SL-Tech], or in his capacity as a Consultant [for Heartland].‖301

Thus, any direct or indirect solicitation by Goodman that attempted to affect


297
      Id.
298
      Id.
299
      Consulting Agreement ¶ 11(b).
300
      Id.
301
      Id.

                                         76
adversely an existing customer‘s relationship with Heartland would breach the

Consulting Agreement, regardless of whether Goodman sought to provide

Competitive Products and Services or a Competitive Business.

      Importantly, Goodman does not attempt to rebut the facts that St. Paul is a

customer of Heartland, that St. Paul was a customer of SL-Tech while he was

CEO, that Tuckwell or Hughes work for him, that Tuckwell was marketing

inTEAM‘s products as an ―alternative‖ to WebSMARTT, that Goodman was

aware of an opportunity at St. Paul, or that he was proactively discussing with his

employees attempts to offer inTEAM as an ―alternative‖ to WebSMARTT.302

Instead, Goodman argues that inTEAM was merely ―help[ing] out a consulting

client‖ and that ―inTEAM had every right to market that product to the St. Paul

[P]ublic [S]chools.‖303 What Goodman‘s argument fails to consider is that by

allowing his employees to market this product as an ―alternative‖ to

WebSMARTT, he indirectly is involved in attempting to encourage St. Paul to

modify or alter its relationship with Heartland by replacing WebSMARTT with

inTEAM‘s products. The language in the non-solicitation provision prohibits any

attempts to get customers to materially or adversely ―modify‖ their relationship

with Heartland. Goodman encouraged, or at the very least implicitly condoned,

302
      Tr. 240-44.
303
      Id. at 244.

                                        77
inTEAM employees‘ efforts to persuade a Heartland customer to use inTEAM

products as an alternative to WebSMARTT.

      Goodman attempts to assert multiple defenses against Heartland‘s ability to

bring these claims—namely, laches, acquiescence, waiver/estoppel, unclean hands,

and prior material breach of contract.         While I agree that there is ―evidence

establishing that [Heartland] has long been aware that inTEAM developed and sold

software   with   the   functions    [Heartland]     now   alleges   are   wrongfully

competitive,‖304 I need not analyze individually the affirmative defenses because

each focuses on whether inTEAM‘s business as currently conducted violates the

various non-competition provisions. Here, Goodman has breached the second

clause of the non-solicitation provision, which is not dependant on and does not

relate to the definition of the inTEAM Business. Instead, it precludes Goodman

from encouraging any customer of Heartland to change adversely its relationship

with Heartland.    Thus, Goodman has not argued that any of the affirmative

defenses specifically apply to this clause of the non-solicitation provision.

Additionally, no facts in the record support the application of any of the

affirmative defenses to the non-solicitation clause of the Consulting Agreement.




304
      Pl.‘s Answering Br. 45; see JX 425; Tr. 1177 (Roberts).

                                          78
      H.     Remedies
      In awarding relief, this Court ―has broad flexibility and discretion.‖305 The

Court also must ―put in place a balanced remedy that is equitable and reasonably

tailored to address the precise nature of the misconduct at issue.‖ 306 In the context

of violations of restrictive covenants, this Court has awarded both injunctive and

monetary relief.307 To obtain an injunction, the plaintiff must show ―(1) actual

success on the merits, (2) irreparable harm, and (3) that the balance of the equities

weighs in favor of issuing the injunction.‖308 With respect to damages, ―[t]he law

does not require certainty in the award of damages where a wrong has been proven

and injury established.‖309 ―[W]hen a contract is breached, expectation damages




305
      DONALD J. WOLFE, JR. & MICHAEL A. PITTENGER, CORPORATE AND
      COMMERCIAL PRACTICE IN THE DELAWARE COURT OF CHANCERY § 12.01(a)
      (2014).
306
      Agilent Techs., Inc. v. Kirkland, 2010 WL 610725, at *24 (Del. Ch. Feb. 18,
      2010).
307
      See, e.g., Concord Steel, Inc. v. Wilmington Steel Processing Co., 2009 WL
3161643, at *14-17 (Del. Ch. Sept. 30, 2009) (awarding money damages,
      injunctive relief, and attorney‘s fees for breach of a non-competition covenant).
308
      Concord Steel, 2009 WL 3161643, at *18.
309
      Red Sail Easter Ltd. P’rs, L.P. v. Radio City Music Hall Prods., Inc., 1992 WL
251380, at *7 (Del. Ch. Sept. 29, 1992).

                                         79
can be established as long as the plaintiff can prove the fact of damages with

reasonable certainty. The amount of damages can be an estimate.‖310

            1.     inTEAM is entitled to an injunction
      inTEAM seeks an injunction ordering Heartland ―and its agents,

representatives and any persons in active concert or participation with them

(including Colyar) from competing directly or indirectly with the ‗inTEAM

Business,‘ which includes DST‘s ‗unique state value added functionality‘ as

defined in Exhibit C to the CMA.‖311 As discussed above, inTEAM has proven

actual success on the merits by showing that Heartland breached the non-

competition agreement in Section 9.1.1 of the Co-Marketing Agreement.

      Delaware law recognizes the uncertainty of what ―could have been‖ had the

non-competition agreement been honored and, thus, has consistently found a threat

of irreparable injury in circumstances where a covenant not to compete is

breached. Measuring the effects of breaches like this involves a costly process of

educated guesswork with no real pretense of accuracy. This court has been candid




310
      SIGA Techs., Inc. v. PharmAthene, Inc., 132 A.3d 1108, 1111 (Del. 2015).
311
      Pl.‘s Opening Br. 63.

                                         80
to admit this reality and to use injunctive relief as the principal tool of enforcing

covenants not to compete.312

      Here, it is unknowable whether inTEAM would have gained more business,

such as that from the Texas Department of Agriculture, had Heartland not

improperly competed with inTEAM. Thus, the irreparable harm prong is met.

      Finally, the equities favor injunctive relief as Heartland agreed not to pursue

certain types of actions in the Co-Marketing Agreement, specifically, providing

integrated administrative review and menu planning services to state agencies.

And, inTEAM will continue to suffer the specific type of harm it sought to protect

against in signing reciprocal non-competition clauses if Heartland is allowed to

continue engaging in this behavior.

      Heartland‘s breach began on March 17, 2014, when the relationship with

Colyar first began, and ran until September 8, 2015, when Heartland announced

Texas had not selected its proposal with Colyar.313 This totals almost eighteen

months of breach. Thus, I find the appropriate remedy is to extend the non-

competition agreement from September 30, 2016 to March 21, 2018 in order to

give inTEAM the full benefit of its bargain.



312
      Hough Assocs. Inc. v. Hill, 2007 WL 148751, at *18 (Del. Ch. Jan. 17, 2007)
      (footnotes omitted).
313
      JX 295; JX 203; Tr. 1162 (Roberts).

                                            81
             2.     inTEAM is not entitled to costs and fees
      The Co-Marketing Agreement states that ―if a court of competent

jurisdiction . . . determines that either Party has breached this Agreement, then the

breaching Party shall be liable and pay to the non-breaching Party the reasonable

and verifiable legal fees and costs incurred in connection with such litigation or

proceeding.‖314 The Co-Marketing Agreement, however, limits the amount of any

monetary payments by a breaching party to ―not exceed the Fees previously paid

by the other Party.‖315 The provisions state further that these limitations ―shall not

apply with respect to (A) damages caused by the willful misconduct of the other

Party; (B) damages resulting from a Party‘s breach of its confidentiality obligations

. . . or (C) Losses that are the subject of indemnification . . .‖316   inTEAM does

not rebut the fact that inTEAM has not paid Heartland any fees under the Co-

Marketing Agreement, and inTEAM does not argue that any of the exceptions to

the limitation under Section 11.3 apply. Therefore, inTEAM is not entitled to any

costs and fees pursuant to the limitation in Section 11.2 of the Co-Marketing

Agreement.




314
      Co-Marketing Agreement § 6.5.
315
      Id. § 11.2.
316
      Id. §11.3.

                                          82
             3.     Heartland is entitled to an injunction
      Section 11(e) of the Consulting Agreement states that ―any violation or

threatened violation of the provisions of Section 11 by the Consultant would cause

Heartland irreparable harm, and the Consultant agrees that Heartland shall be

entitled, in addition to any other right or remedy it may have at law or in equity, to

an injunction.‖317 Heartland contends that in order to receive the full benefit if its

bargain, the Court should tack on the amount of time from the beginning of

Goodman‘s breach in July 2014, to the end date of the agreement in September

2016, equaling two years and two months.318

      Heartland has proven that Goodman breached Section 11(b) of the

Consulting Agreement from July 24, 2014 until December 15, 2014, totaling

almost five months. Essentially, Heartland only received four-and-a-half years of

non-solicitation, rather than the five it bargained for. The parties concede that

under the Consulting Agreement, ―any violation or threatened violation of the

provisions of Section 11 by the Consultant would cause Heartland irreparable




317
      Consulting Agreement ¶ 11(e).
318
      Def.‘s Opening Br. 51; see also Consulting Agreement ¶ 11(f) (―Consultant agrees
      that the time periods referenced [in the operative provisions] shall not include any
      period(s) of violation or period(s) of time required for litigation to enforce the
      covenants set forth herein.‖).

                                           83
harm.‖319 In balancing the equities in this case, I find Heartland is entitled to an

injunction against Goodman continuing the second clause of the non-solicitation

provision for six months beginning September 30, 2016, and ending March 22,

2017.

               4.     Heartland is entitled to damages
        Section 3 of the Consulting Agreement states that ―[i]n the event the

Consultant breaches Sections 7, 8, 9, 10, or 11 of this Agreement, Heartland shall

have no obligation to pay the Consultant any compensation set forth herein.‖320

Heartland argues Goodman should disgorge all compensation he received, totaling

$600,000, along with pre- and post-judgment interest.321             Heartland continued

paying Goodman fees in July, August, and September 2014, all while Goodman

was breaching the non-solicitation provision.              Pursuant to the Consulting

Agreement, Goodman lost his entitlement to those fees as soon as he began




319
        Consulting Agreement ¶ 11(e); see Hough Assocs. Inc. v. Hill, 2007 WL 148751,
        at *18 (Del. Ch. Jan. 17, 2007) (―[T]he Non-Competition Agreement should be
        enforced according to its plain terms, which in this case, specify that Hill‘s breach
        would, by definition, cause irreparable harm to Hough and justify the entry of an
        injunction against him. No one has to sign a contract with such a provision, but
        when one does, he should not complain if the terms are given effect.‖).
320
        Consulting Agreement ¶ 3.
321
        Def.‘s Opening Br. 51-52.

                                             84
breaching.322 The agreement, however, does not state that Goodman must return

the fees he was entitled to before the breach occurred. Hence, I find that Goodman

must disgorge any consulting fees paid in July, August, and September 2014,

totaling $50,003.01.

III.   CONCLUSION
       For the foregoing reasons, I find in favor of inTEAM on its non-competition

claims against Heartland and against Heartland on all its claims against inTEAM.

Heartland shall be enjoined for a period of approximately eighteen months from

―engag[ing], directly or indirectly, on its own behalf or as a principal or

representative of any person, in providing any services or products competitive

with the inTEAM Business.‖323

       I also find in favor of Heartland and against Goodman for breach of the

second clause of the non-solicitation provision in the Consulting Agreement.

Goodman shall be enjoined for a period of approximately five months from

―directly or indirectly, on behalf of himself or on behalf of any other person, firm

or business entity . . . encourag[ing] or attempt[ing] to encourage any Customer of

Heartland to terminate, or materially and adversely modify, its relationship with



322
       Consulting Agreement ¶ 3 (stating in the event of breach, Heartland has ―no
       obligation to pay the Consultant any compensation‖).
323
       Co-Marketing Agreement § 9.1.1.

                                         85
Heartland or to cease or refrain from doing business with Heartland.‖324 Goodman

also shall disgorge $50,003.01 in consulting fees.

      The parties shall submit a joint conforming final judgment within ten days.

      IT IS SO ORDERED.




324
      Consulting Agreement ¶ 11(b).

                                         86